Exhibit 10.01

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

dated as of October 31, 2006

Among

CARDINAL HEALTH FUNDING, LLC

as Seller,

GRIFFIN CAPITAL, LLC

as Servicer,

THE CONDUITS PARTY HERETO,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

THE MANAGING AGENTS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One,

NA (Main Office Chicago))

as Agent



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

TABLE OF CONTENTS

 

          Page

ARTICLE I PURCHASE ARRANGEMENTS

   2

Section 1.1

  

Purchase Facility

   2

Section 1.2

  

Increases

   2

Section 1.3

  

Decreases

   3

Section 1.4

  

Payment Requirements

   4

ARTICLE II PAYMENTS AND COLLECTIONS

   4

Section 2.1

  

Payments

   4

Section 2.2

  

Collections Prior to Amortization

   5

Section 2.3

  

Collections Following Amortization

   6

Section 2.4

  

Application of Collections

   6

Section 2.5

  

Payment Rescission

   7

Section 2.6

  

Maximum Purchaser Interests

   7

Section 2.7

  

Clean Up Call

   7

Section 2.8

  

Demand for Payment of Demand Loans

   7

ARTICLE III COMPANY FUNDING

   7

Section 3.1

  

CP Costs

   7

Section 3.2

  

CP Costs Payments

   8

Section 3.3

  

Calculation of Conduit Costs

   8

ARTICLE IV FINANCIAL INSTITUTION FUNDING

   8

Section 4.1

  

Financial Institution Funding

   8

Section 4.2

  

Calculation of Yield; Yield Payments

   8

Section 4.3

  

Selection and Continuation of Tranche Periods

   9

Section 4.4

  

Financial Institution Discount Rates

   9

Section 4.5

  

Suspension of the LIBO Rate.

   9

Section 4.6

  

Extension of Liquidity Termination Date.

   10

ARTICLE V REPRESENTATIONS AND WARRANTIES

   12

Section 5.1

  

Representations and Warranties of the Seller Parties

   12

Section 5.2

  

Additional Representations and Warranties of Seller

   15

Section 5.3

  

Financial Institution Representations and Warranties

   16

ARTICLE VI CONDITIONS OF PURCHASES

   17

Section 6.1

  

Conditions Precedent to Initial Incremental Purchase

   17

Section 6.2

  

Conditions Precedent to All Incremental Purchases and Reinvestments

   17

ARTICLE VII COVENANTS

   18

Section 7.1

  

Affirmative Covenants of the Seller Parties

   18

Section 7.2

  

Negative Covenants of the Seller Parties

   28

 

-i-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

          Page

ARTICLE VIII ADMINISTRATION AND COLLECTION

   29

Section 8.1

  

Designation of Servicer

   29

Section 8.2

  

Duties of Servicer

   30

Section 8.3

  

Collection Notices

   31

Section 8.4

  

Responsibilities of Seller

   32

Section 8.5

  

Reports

   32

Section 8.6

  

Servicing Fees

   32

ARTICLE IX AMORTIZATION EVENTS

   32

Section 9.1

  

Amortization Events

   32

Section 9.2

  

Remedies

   35

ARTICLE X INDEMNIFICATION

   36

Section 10.1

  

Indemnities by the Seller Parties

   36

Section 10.2

  

Increased Cost and Reduced Return

   39

Section 10.3

  

Other Costs and Expenses

   40

ARTICLE XI THE AGENT

   40

Section 11.1

  

Authorization and Action

   40

Section 11.2

  

Delegation of Duties

   41

Section 11.3

  

Exculpatory Provisions

   41

Section 11.4

  

Reliance by Agent

   41

Section 11.5

  

Non-Reliance on Agent and Other Purchasers

   41

Section 11.6

  

Reimbursement and Indemnification

   42

Section 11.7

  

Agent in its Individual Capacity

   42

Section 11.8

  

Successor Agent

   42

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS

   43

Section 12.1

  

Assignments

   43

Section 12.2

  

Participations

   44

ARTICLE XIII MANAGING AGENTS

   44

Section 13.1

  

Managing Agents

   44

ARTICLE XIV MISCELLANEOUS

   45

Section 14.1

  

Waivers and Amendments

   45

Section 14.2

  

Notices

   46

Section 14.3

  

Ratable Payments

   46

Section 14.4

  

Protection of Ownership Interests of the Purchasers

   47

Section 14.5

  

Confidentiality

   48

Section 14.6

  

Bankruptcy Petition

   48

Section 14.7

  

Limitation of Liability

   48

Section 14.8

  

CHOICE OF LAW

   49

Section 14.9

  

CONSENT TO JURISDICTION

   49

Section 14.10

  

WAIVER OF JURY TRIAL

   49

 

-ii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

          Page

Section 14.11

  

Integration; Binding Effect; Survival of Terms.

   50

Section 14.12

  

Counterparts; Severability; Section References

   50

Section 14.13

  

JPMorgan Roles

   50

Section 14.14

  

Characterization

   51

Section 14.15

  

Confirmation and Ratification of Terms.

   51

Section 14.16

  

Excess Funds

   52

 

-iii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Exhibits and Schedules

 

Exhibit I    Definitions Exhibit II    Form of Purchase Notice Exhibit III   
Legal Names; Jurisdictions of Organization; Locations of Records; Federal
Employer Identification Numbers; State Organizational Identification Numbers
Exhibit IV    Names of Collection Banks; Collection Accounts Exhibit V    Form
of Compliance Certificate Exhibit VI    Form of Collection Account Agreement
Exhibit VII    Form of Assignment Agreement Exhibit VIII    Credit and
Collection Policy Exhibit IX    Form of Contract(s) Exhibit X    Form of Monthly
Report Exhibit XI    Form of Performance Guaranty Exhibit XII    Form of
Reduction Notice Exhibit XIII    Form of Interim Monthly Report Schedule A   
Commitments, Conduit Purchase Limits, Payment Addresses, Related Financial
Institutions and Managing Agents Schedule B    Documents to be Delivered to the
Agent and Scotia Schedule C    Notice Addresses Schedule D    Concentration
Limit

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Second Amended and Restated Receivables Purchase Agreement, dated as of
October 31, 2006, is among Cardinal Health Funding LLC, a Nevada limited
liability company (“Seller”), Griffin Capital, LLC, a Nevada limited liability
company (“Griffin”), not in its individual capacity but solely as initial
Servicer (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), the entities listed on Schedule A to this Agreement under the
heading “Financial Institution” (together with their respective successors and
assigns hereunder, the “Financial Institutions”), the entities listed on
Schedule A to this Agreement under the heading “Conduit” (together with any of
their respective successors and assigns hereunder, the “Conduits”), the entities
listed on Schedule A to this Agreement under the heading “Managing Agents”
(together with any of their respective successors and assigns hereunder, the
“Managing Agents”) and JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, NA (Main Office Chicago)), as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Seller Parties, certain Financial Institutions, certain Conduits and the
Agent are parties to that certain Amended and Restated Receivables Purchase
Agreement, dated as of May 21, 2004, as amended by the Omnibus Amendment and
Reaffirmation of Performance Guaranty, dated as of August 18, 2004, as further
amended by the Omnibus Limited Waiver and Second Omnibus Amendment and
Reaffirmation of Performance Guaranty, dated as of September 24, 2004, as
further amended by Amendment No. 3 to Amended and Restated Receivables Purchase
Agreement and Confirmations of Transfers, dated as of September 30, 2004, as
further amended by Amendment No. 4 to Amended and Restated Receivables Purchase
Agreement, dated as of February 3, 2005, as further amended by Amendment No. 5
to Amended and Restated Receivables Purchase Agreement, dated as of
September 29, 2005, as further amended by Amendment No. 6 to Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2006, and as
further amended by Amendment No. 7 to Amended and Restated Receivables Purchase
Agreement, dated as of October 13, 2006 (such agreement, as so amended, the
“Original Agreement”).

Seller has transferred and assigned pursuant to the Original Agreement, and
desires to continue to transfer and assign Purchaser Interests to the Purchasers
from time to time.

Each Conduit may, in its absolute and sole discretion, purchase the Purchaser
Interests from Seller from time to time.

 

-1-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

In the event that any Conduit declines to make any purchase, such Conduit’s
Related Financial Institution(s) will, at the request of Seller, purchase
Purchaser Interests that such Conduit declined to purchase from time to time.

JPMorgan has been requested and is willing to act as Agent on behalf of the
Conduits and the Financial Institutions in accordance with the terms hereof.

The parties hereto now desire to amend and restate the Original Agreement in its
entirety to read as set forth herein.

AGREEMENT

Now therefore, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Original Agreement is hereby amended and
restated in its entirety to read as follows:

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility. (a) Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Agent for the benefit of one or more of the Purchasers up to six times per
calendar month. In accordance with the terms and conditions set forth herein,
each Conduit may, at its option, instruct the Agent to purchase on behalf of
such Conduit, or if any Conduit declines to purchase, the Agent will purchase,
on behalf of such declining Conduit’s Related Financial Institutions, Purchaser
Interests from time to time in an aggregate amount not to exceed at such time
(i) in the case of each Conduit, its Conduit Purchase Limit and (ii) in the
aggregate, the lesser of (A) the Purchase Limit and (B) the aggregate amount of
the Commitments during the period from the date hereof to but not including the
Amortization Date.

(b) Seller may, upon at least 10 Business Days’ notice to the Agent and each
Managing Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (ii) the aggregate of the Conduit
Purchase Limits for all of the Conduits shall also be terminated in whole or
reduced in part, ratably among the Conduits, by an amount equal to such
termination or reduction in the Purchase Limit.

Section 1.2 Increases. Seller will provide the Agent and each Managing Agent
with notice by at least 11:00 a.m. (Chicago time) one Business Day prior in a
form set forth as Exhibit II hereto of each Incremental Purchase (a “Purchase
Notice”). Each Purchase Notice shall be subject to Section 6.2 hereof and,
except as set forth below, shall be irrevocable and shall specify the requested
Purchase Price (which shall not be less than $1,000,000 and shall be in integral
multiples of $100,000 thereafter) and date of purchase and, in the case of an
Incremental Purchase to be funded by any of

 

-2-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

the Financial Institutions, the requested Discount Rate and Tranche Period.
Following receipt of a Purchase Notice, the Agent will promptly notify the
JPMorgan Conduit of such Purchase Notice, each Managing Agent will promptly
notify the Conduit in such Managing Agent’s Purchaser Group of such Purchase
Notice and the Agent and each Managing Agent will identify the Conduits that
agree to make the purchase. If any Conduit declines to make a proposed purchase,
Seller may cancel the Purchase Notice as to all Purchasers or, in the absence of
such a cancellation, the Incremental Purchase of the Purchaser Interests, which
such Conduit has declined to purchase, will be made by such declining Conduit’s
Related Financial Institutions in accordance with the rest of this Section 1.2.
If the proposed Incremental Purchase or any portion thereof is to be made by any
of the Financial Institutions, the Agent shall send notice of the proposed
Incremental Purchase to the JPMorgan Conduit’s Related Financial Institutions
and/or the applicable Managing Agent shall send notice of the proposed
Incremental Purchase to the Related Financial Institutions in such Managing
Agent’s Purchaser Group, as applicable, in each case concurrently by telecopier,
telex or cable specifying (i) the date of such Incremental Purchase, which date
must be at least one Business Day after such notice is received by the
applicable Financial Institutions, (ii) each Financial Institution’s Pro Rata
Share of the aggregate Purchase Price of the Purchaser Interests the Financial
Institutions in such Financial Institution’s Purchaser Group are then purchasing
and (iii) the requested Discount Rate and Tranche Period. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI and the conditions set forth in this Section 1.2, the
Conduits and/or the Financial Institutions, as applicable, will deposit to the
Facility Account, in immediately available funds, no later than 12:00 noon
(Chicago time), an amount equal to (i) in the case of a Conduit that has agreed
to make such Incremental Purchase, such Conduit’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests of such Incremental Purchase
or (ii) in the case of the Financial Institutions, each Financial Institution’s
Pro Rata Share of the aggregate Purchase Price of the Purchaser Interests the
Financial Institutions in such Financial Institution’s Purchaser Group are then
purchasing. Each Financial Institution’s obligation shall be several, such that
the failure of any Financial Institution to make available to Seller any funds
in connection with any purchase shall not relieve any other Financial
Institution of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any purchase.

Section 1.3 Decreases. Seller will provide the Agent and each Managing Agent
with prior written notice substantially in the form of Exhibit XII (a “Reduction
Notice”) in conformity with the Required Notice Period of any proposed reduction
of Aggregate Capital on any Settlement Date from Collections and the Agent will
promptly notify each Purchaser in the JPMorgan Conduit’s Purchaser Group of such
Reduction Notice after the Agent’s receipt thereof and each Managing Agent will
promptly notify each Purchaser in such Managing Agent’s Purchaser Group of such
Reduction Notice after such Managing Agent’s receipt thereof. Such Reduction
Notice shall designate (i) the date (the “Proposed Reduction Date”) upon which
any such reduction of Aggregate Capital shall occur (which date shall give
effect to the applicable Required Notice Period), and (ii) the aggregate amount
of Aggregate Capital to be reduced which shall be applied ratably to the
Purchaser Interests of the Conduits and the

 

-3-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Financial Institutions in accordance with the amount of Capital (if any) owing
to the Conduits (ratably, based on their respective Pro Rata Shares), on the one
hand, and the amount of Capital (if any) owing to the Financial Institutions
(ratably to each Financial Institution, based on the ratio of such Financial
Institution’s Capital at such time to the aggregate Capital of all of the
Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”). Only one (1) Reduction Notice shall be outstanding at any time.
Notwithstanding the foregoing, the Aggregate Reduction will not be made if the
Amortization Date shall have occurred for any reason on or prior to the Proposed
Reduction Date. Concurrently with any reduction of Aggregate Capital pursuant to
this Section, Seller shall pay to the applicable Purchaser all Broken Funding
Costs (if any) arising as a result of such reduction.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Documents shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (Chicago time) on the day when due in
immediately available funds, and if not received before 11:00 a.m. (Chicago
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to a Purchaser, they shall be paid to such Purchaser at
the “Payment Address” specified for such Purchaser on Schedule A or such other
address specified in writing to each other party hereto. If such amounts are
payable to the Agent, they shall be paid to the Agent at 1 Chase Tower, Chicago,
Illinois 60670 until otherwise notified by the Agent. Upon notice to Seller, the
Agent (on behalf of itself and/or any Purchaser) may debit the Facility Account
for all amounts due and payable hereunder. All computations of Yield, per annum
fees or discount calculated as part of any CP Costs, per annum fees hereunder
and per annum fees under any Fee Letter shall be made on the basis of a year of
360 days for the actual number of days elapsed. If any amount hereunder or under
any other Transaction Document shall be payable on a day which is not a Business
Day, such amount shall be payable on the next succeeding Business Day.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller will immediately pay to the Agent or relevant Purchaser
or Purchasers, as applicable, when due, for the account of the Agent or the
relevant Purchaser or Purchasers on a full recourse basis, (i) such fees as set
forth in each Fee Letter (which fees collectively shall be sufficient to pay all
fees owing to the Financial Institutions), (ii) all CP Costs, (iii) all amounts
payable as Yield, (iv) all amounts payable as Deemed Collections (which shall be
due and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts
payable, if required, pursuant to Section 2.6, (vi) all amounts payable pursuant
to Article X, if any, (vii) all Servicer costs and expenses, including the
Servicing Fee, in connection with servicing, administering and collecting the
Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid.

 

-4-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Notwithstanding the foregoing, no provision of this Agreement or any Fee Letter
shall require the payment or permit the collection of any amounts hereunder in
excess of the maximum permitted by applicable law. If at any time Seller
receives any Collections or is deemed to receive any Collections, Seller will
immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers and the Agent.

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the benefit of the Agent and the
Purchasers for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.2. If at any time any Collections
and/or Deemed Collections are received by the Servicer prior to the Amortization
Date, (i) the Servicer shall set aside (x) the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution, (y) Collections to be used to effect any
Aggregate Reduction in accordance with Section 1.3 and (z) amounts necessary to
pay Obligations due on the next succeeding Settlement Date and (ii) Seller
hereby requests and, subject to Section 6.2, the Purchasers (other than any
Terminating Financial Institutions) hereby agree to make, simultaneously with
such receipt, a reinvestment (each a “Reinvestment”) with that portion of the
balance of each and every Collection and Deemed Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions), such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt (but giving effect to
any ratable reduction thereof pursuant to application of an Aggregate
Reduction). On each Settlement Date prior to the occurrence of the Amortization
Date, the Servicer shall remit to the Agent’s or applicable Purchaser’s account,
no later than 11:00 a.m. (Chicago time), the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment to be
applied as follows (if not previously paid in accordance with Section 2.1):
first, to reduce unpaid Obligations, second, to reduce the Capital of all
Purchaser Interests of Terminating Financial Institutions, applied ratably to
each Terminating Financial Institution according to its respective Termination
Percentage, third, if applicable, to the Aggregate Capital of all Financial
Institutions (other than any Terminating Financial Institutions), pro rata to
the extent required to fund any Aggregate Reduction on such Settlement Date and
fourth, the balance, if any, to Seller on such Settlement Date. Each Terminating
Financial Institution shall be allocated a ratable portion of Collections from
the Liquidity Termination Date that such Terminating Financial Institution did
not consent to extend (as to such Terminating Financial Institution, the
“Liquidity Provider Termination Date”), until such Terminating Financial
Institution’s Capital shall be paid in full. This ratable portion shall be
calculated on the Liquidity Provider Termination Date of such Terminating
Financial Institution as a percentage equal to (i) Capital of such Terminating
Financial Institution outstanding on its Liquidity Provider Termination Date,
divided by (ii) the Aggregate Capital outstanding on such Liquidity Provider
Termination Date (the “Termination Percentage”). Each Terminating Financial
Institution’s Termination

 

-5-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Percentage shall remain constant prior to the Amortization Date. On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Terminating Financial Institution’s Capital shall be reduced ratably with
all Financial Institutions in accordance with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer will set aside and hold in trust, for the
holder of each Purchaser Interest, (a) the percentage evidenced by such
Purchaser Interest of all Collections and Deemed Collections received on such
day, (b) an additional amount of Collections and Deemed Collections for the
payment of any Aggregate Unpaids owed by Seller and not previously paid by
Seller in accordance with Section 2.1 and (c) to the extent not set aside and
held in trust pursuant to the immediately preceding clause (b), an additional
amount for the payment of any amounts payable pursuant to Article X owed by
Seller and not previously paid by Seller in accordance with Section 2.1. On and
after the Amortization Date, the Servicer will, at any time upon the request
from time to time by (or pursuant to standing instructions from) the Agent
(i) remit to the Agent’s or applicable Purchaser’s account the amounts set aside
pursuant to the preceding sentence, and (ii) apply such amounts to reduce the
Capital associated with each such Purchaser Interest and any other Aggregate
Unpaids.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer will distribute funds:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

second, to the reimbursement of the Agent’s, the Purchasers’ and the Managing
Agents’ costs of collection and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under any Fee
Letter, CP Costs and Yield,

fourth, (if applicable) to the ratable reduction of Aggregate Capital (without
regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

 

-6-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller will remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and will promptly pay to the Agent or
applicable Managing Agent(s) (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
will pay to the Purchasers (ratably based on the ratio of each Purchaser’s
Capital at such time to the Aggregate Capital at such time) within one
(1) Business Day an amount to be applied to reduce the Aggregate Capital, such
that after giving effect to such payment the aggregate of the Purchaser
Interests equals or is less than 100%.

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Agent and each Managing Agent in accordance with the Required Notice Period), at
any time following the reduction of the Aggregate Capital to a level that is
less than 10.0% of the maximum Aggregate Capital outstanding at any time since
the date hereof, to repurchase from the Purchasers all, but not less than all,
of the then outstanding Purchaser Interests. The purchase price in respect
thereof shall be an amount equal to the Aggregate Unpaids through the date of
such repurchase, payable in immediately available funds. Such repurchase shall
be without representation, warranty or recourse of any kind by, on the part of,
or against any Purchaser, any Managing Agent or the Agent.

Section 2.8 Demand for Payment of Demand Loans. At any time when any Seller
Party is required to make any payment hereunder and such Seller Party does not
have sufficient funds to make such payment, Seller shall demand payment of the
Demand Loans (or such portion of the Demand Loans as would be sufficient to make
such payment) and remit the amount received as a result of such demand to the
Servicer, the Purchasers or the Agent (as applicable) for disposition as
provided herein.

ARTICLE III

COMPANY FUNDING

Section 3.1 CP Costs. Seller will pay CP Costs with respect to the Capital
associated with each Purchaser Interest of the Conduits for each day that any

 

-7-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Capital in respect of any such Purchaser Interest is outstanding. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
such Conduit and funded substantially with Pooled Commercial Paper.

Section 3.2 CP Costs Payments. On each Settlement Date, Seller will pay to each
Conduit an aggregate amount equal to all accrued and unpaid Conduit Costs in
respect of the Capital associated with all Purchaser Interests of such Conduit
for the immediately preceding Accrual Period in accordance with Article II.

Section 3.3 Calculation of Conduit Costs. On each Determination Date, each
Conduit will calculate the aggregate amount of its Conduit Costs for the
applicable Accrual Period and will notify the Seller of such aggregate amount.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Prime Rate in accordance with the terms and
conditions hereof. Until Seller gives notice to the Agent and the applicable
Managing Agent(s) of another Discount Rate in accordance with Section 4.4, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the Prime
Rate. If any Purchaser Interest of any Conduit is assigned or transferred to, or
funded by, any Related Financial Institution of such Conduit pursuant to any
Funding Agreement or to or by any other Person, each such Purchaser Interest so
assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such transfer or funding and shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the
Prime Rate in accordance with the terms and conditions hereof as if each such
Purchaser Interest was held by a Financial Institution, and with respect to each
such Purchaser Interest, the assignee or transferee thereof or lender with
respect thereto shall be deemed to be a Financial Institution in the
transferring Conduit’s Purchaser Group solely for the purposes of Sections 4.1,
4.2, 4.3, 4.4 and 4.5.

Section 4.2 Calculation of Yield; Yield Payments. On each Determination Date,
each Financial Institution shall notify the Agent or its Managing Agent, as
applicable (and the Agent and Managing Agents shall promptly notify Seller), of
the aggregate amount of accrued and unpaid Yield owing in respect of such
Financial Institution’s Purchaser Interests which is to be paid on the next
occurring Settlement Date. On the Settlement Date for each Purchaser Interest of
the Financial Institutions, Seller will pay to each Financial Institution an
aggregate amount equal to all accrued and unpaid Yield for the entire Tranche
Period of each Purchaser Interest funded by such Financial Institution in
accordance with Article II.

 

-8-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 4.3 Selection and Continuation of Tranche Periods. (a) With consultation
from (and approval by) the Agent and the applicable Managing Agent, Seller will
from time to time request Tranche Periods for the Purchaser Interests of the
Financial Institutions, provided that, if at any time the Financial Institutions
shall have a Purchaser Interest, Seller shall always request Tranche Periods
such that at least one Tranche Period shall end on the date specified in clause
(A) of the definition of Settlement Date.

(b) Seller, the Agent or the applicable Managing Agent, upon notice to and
consent by the other received at least three (3) Business Days prior to the last
day of a Tranche Period (the “Terminating Tranche”) for any Purchaser Interest,
may, effective on such last day, divide any such Purchaser Interest into
multiple Purchaser Interests by subdividing the associated Capital for such
Purchaser Interest into smaller amounts of Capital or combine any such Purchaser
Interest with one or more other Purchaser Interests which either have a
Terminating Tranche ending on such day or are newly created on such day by
combining the associated Capital for such Purchaser Interests, provided, that in
no event may a Purchaser Interest of any Purchaser be combined with a Purchaser
Interest of any other Purchaser.

Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Prime Rate is being requested as a new
Discount Rate, give the Agent or the applicable Managing Agent irrevocable
notice of the new Discount Rate for the Purchaser Interest associated with such
Terminating Tranche. Until Seller gives notice to the Agent or the applicable
Managing Agent of another Discount Rate, the initial Discount Rate for any
Purchaser Interest transferred to the Financial Institutions pursuant to the
terms and conditions hereof (or assigned or transferred to, or funded by, any
Related Financial Institution pursuant to any Funding Agreement or to or by any
other Person) shall be the Prime Rate.

Section 4.5 Suspension of the LIBO Rate.

(a) If any Financial Institution notifies the Agent or its Managing Agent, as
applicable, that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at the LIBO Rate are
not available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the Agent
or such Managing Agent, as applicable, shall suspend the availability of the
LIBO Rate for the Financial Institutions in such Financial Institution’s
Purchaser Group and require Seller to select the Prime Rate for any Purchaser
Interest funded by the Financial Institutions in such Financial Institution’s
Purchaser Group accruing Yield at the LIBO Rate.

 

-9-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(b) If less than all of the Financial Institutions in such Financial
Institution’s Purchaser Group give a notice to the Agent or such Purchaser
Group’s Managing Agent pursuant to Section 4.5(a), each Financial Institution
which gave such a notice shall be obliged, at the request of Seller, the Conduit
in such Financial Institution’s Purchaser Group or the Agent or such Managing
Agent, to assign all of its rights and obligations hereunder to (i) another
Financial Institution in such Financial Institution’s Purchaser Group or
(ii) another funding entity nominated by Seller or the Agent or such Managing
Agent that is acceptable to the Conduit in such Financial Institution’s
Purchaser Group and willing to participate in this Agreement through the
Liquidity Termination Date in the place of such notifying Financial Institution;
provided that (i) the notifying Financial Institution receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such notifying
Financial Institution’s Pro Rata Share of the Capital and Yield owing to all of
the Financial Institutions in such Financial Institution’s Purchaser Group and
all accrued but unpaid fees and other costs and expenses payable in respect of
its Pro Rata Share of the Purchaser Interests of the Financial Institutions in
such Financial Institution’s Purchaser Group, and (ii) the replacement Financial
Institution otherwise satisfies the requirements of Section 12.1(b).

Section 4.6 Extension of Liquidity Termination Date.

(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect. After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Financial Institution of
such Extension Notice. Each Financial Institution may, in its sole discretion,
by a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided, however, that, except as provided in Section 4.6(b),
such extension shall not be effective with respect to any of the Financial
Institutions if any one or more Financial Institutions: (i) notifies the Agent
during the Consent Period that such Financial Institution either does not wish
to consent to such extension or wishes to revoke its prior Consent Notice or
(ii) fails to respond to the Agent within the Consent Period (each Financial
Institution that does not wish to consent to such extension or wishes to revoke
its prior Consent Notice or fails to respond to the Agent within the Consent
Period is herein referred to as a “Non-Renewing Financial Institution”). If none
of the events described in the foregoing clauses (i) or (ii) occurs during the
Consent Period and all Consent Notices have been received, then, the Liquidity
Termination Date shall be irrevocably extended until the date that is 364 days
after the Liquidity Termination Date then in effect. The Agent shall promptly
notify Seller of any Consent Notice or other notice received by the Agent
pursuant to this Section 4.6(a).

(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Financial Institution or that the Liquidity Termination Date has
not been extended, one or more of the Financial Institutions (including any
Non-Renewing Financial Institution) may proffer to the Agent and the Conduit in
such

 

-10-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Non-Renewing Financial Institution’s Purchaser Group the names of one or more
institutions meeting the criteria set forth in Section 12.1(b)(i) that are
willing to accept assignments of and assume the rights and obligations under
this Agreement and the other applicable Transaction Documents of the
Non-Renewing Financial Institution. Provided the proffered name(s) are
acceptable to the Agent and the Conduit in such Non-Renewing Financial
Institution’s Purchaser Group, the Agent shall notify the remaining Financial
Institutions of such fact, and the then existing Liquidity Termination Date
shall be extended for an additional 364 days upon satisfaction of the conditions
for an assignment in accordance with Section 12.1 and the Commitment of each
Non-Renewing Financial Institution shall be reduced to zero. If the rights and
obligations under this Agreement and the other applicable Transaction Documents
of each Non-Renewing Financial Institution are not assigned as contemplated by
this Section 4.6(b) (each such Non-Renewing Financial Institution whose rights
and obligations under this Agreement and the other applicable Transaction
Documents are not so assigned is herein referred to as a “Terminating Financial
Institution”) and at least one Financial Institution is not a Non-Renewing
Financial Institution, the then existing Liquidity Termination Date shall be
extended for an additional 364 days; provided, however, that (i) the Purchase
Limit shall be reduced on the Liquidity Provider Termination Date applicable to
each Terminating Financial Institution by an aggregate amount equal to the
Terminating Commitment Availability of each Terminating Financial Institution as
of such date and shall thereafter continue to be reduced by amounts equal to any
reduction in the Capital of any Terminating Financial Institution (after
application of Collections pursuant to Sections 2.2 and 2.3), (ii) the Conduit
Purchase Limit of each Conduit shall be reduced by the aggregate amount of the
Terminating Commitment Amount of each Terminating Financial Institution in such
Conduit’s Purchaser Group and (iii) the Commitment of each Terminating Financial
Institution shall be reduced to zero on the Liquidity Provider Termination Date
applicable to such Terminating Financial Institution. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.3) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution”; provided, however, that the provisions
of Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

(c) Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion. In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date. Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

 

-11-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Managing Agents and the
Purchasers, only as to itself and as applicable to it (on a several basis and
not jointly), subject to the last paragraph of this Section 5.1 and subject to
the limitations set forth in Section 6.2(i), on and as of the date hereof, the
date of each Incremental Purchase and the date of each Reinvestment that:

(a) Limited Liability Company Existence and Power. Such Seller Party is a
limited liability company duly organized, validly existing and in good standing
under the laws of its state of organization, and is duly qualified to do
business and is in good standing as a foreign entity, and has and holds all
limited liability company power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its limited liability
company powers and authority and have been duly authorized by all necessary
limited liability company action on its part. This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its articles of organization or operating agreement (or equivalent
organizational documents), (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

-12-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent, the Managing Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Managing Agents or the Purchasers will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.

(h) Jurisdiction of Organization; Places of Business, etc. Exhibit III correctly
sets forth such Seller Party’s legal name, jurisdiction of organization, Federal
Employer’s Identification Number and State Organizational Identification Number.
The offices where such Seller Party keeps all of its Records are located at the
address(es) listed on Exhibit III, or such other location of which the Agent and
each Managing Agent have been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.4(a) has been taken and
completed. Seller is a Nevada limited liability company and is a “registered
organization” (within the meaning of Section 9-102 of the UCC as in effect in
the State of Nevada).

(i) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number or bank departmental number of each Lock-Box, are listed on Exhibit IV or
have been provided to the Agent in a written notice that complies with
Section 7.2(b). Seller has not granted any Person, other than the Agent as
contemplated by this Agreement, dominion and control or “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box or Collection Account, or the right to take dominion and control or
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any such Lock-Box or Collection Account at a future time or
upon the occurrence of a future event. Each Seller Party has taken all steps
necessary

 

-13-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

to ensure that the Agent has “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) over all Lock-Boxes and Collection
Accounts.

(j) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since March 31, 2000, no event has occurred that would have a material
adverse effect on (x) the financial condition or operations of the initial
Servicer and its Subsidiaries or (y) the ability of the initial Servicer to
perform its obligations under this Agreement, and (ii) Seller represents and
warrants that since June 29, 2000, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.

(k) Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

(l) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

(m) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such material change as to which
the Agent and each Managing Agent have been notified in accordance with
Section 7.1(a)(vii).

(n) Eligible Receivables. Each Receivable included in the Net Receivable Balance
as an Eligible Receivable on the date of its purchase under the Receivables Sale
Agreement was an Eligible Receivable on such purchase date.

(o) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

Notwithstanding anything contained in this Section 5.1, the representations and
warranties of the Servicer set forth in Section 5.1(j)(i)(x) are only to be made
(i) as of the

 

-14-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

date of this Agreement, (ii) as of the date of any extension of the Liquidity
Termination Date in accordance with the terms hereof and (iii) as of the date of
any amendment, waiver or other modification of the terms hereof made in
accordance with Section 14.1.

Section 5.2 Additional Representations and Warranties of Seller. Seller hereby
further represents and warrants to the Agent, the Managing Agents and the
Purchasers, on and as of the date hereof, the date of each Incremental Purchase
and the date of each Reinvestment that:

(a) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(b) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
ownership interest in each Receivable, its Collections and the Related Security,
provided, however, that prior to the occurrence of an Amortization Event,
Seller’s interest in the Related Security shall be perfected only to the extent
that such Related Security is subject to Article 9 of the UCC and such interest
may be perfected by the filing of a financing statement.

(c) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transaction Documents, provided,
that prior to the occurrence of an Amortization Event, the Agent’s interest in
the Related Security shall be perfected only to the extent that such Related
Security is subject to Article 9 of the UCC and such interest may be perfected
by the filing of a financing statement. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Collections and the Related Security, provided, that prior to the occurrence of
an Amortization Event, Agent’s interest in the Related Security shall be
perfected only to the extent that such Related Security is subject to Article 9
of the UCC and such interest may be perfected by the filing of a financing
statement).

 

-15-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(d) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(e) Ownership of Seller. Griffin owns, directly or indirectly, 100% of the
issued and outstanding membership or other equity interests of Seller, free and
clear of any Adverse Claim. Such membership and equity interests are validly
issued, fully paid and nonassessable, and there are no options, warrants or
other rights to acquire securities of Seller or any other equity interest in
Seller.

(f) Payments to Griffin. With respect to each Receivable transferred to Seller
under the Receivables Sale Agreement, Seller has given reasonably equivalent
value to Griffin in consideration therefor and such transfer was not made for or
on account of an antecedent debt. No transfer by Griffin of any Receivable under
the Receivables Sale Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(g) Net Receivable Balance. Seller has determined that, immediately after giving
effect to each purchase under the Original Agreement and each purchase
hereunder, the Net Receivable Balance is at least equal to the sum of (i) the
Aggregate Capital, plus (ii) the Aggregate Reserves.

(h) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 5.3 Financial Institution Representations and Warranties. Each Financial
Institution hereby represents and warrants to the Agent and to the Conduit and
the Managing Agent in such Financial Institution’s Purchaser Group that:

(a) Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b) No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or

 

-16-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on its assets. This Agreement has been duly authorized,
executed and delivered by such Financial Institution.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder, except that has
already been received.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under, and the effectiveness of,
this Agreement is subject to the conditions precedent that (a) the Agent shall
have received on or before the date of such purchase those documents listed
Schedule B and (b) the Agent and each Managing Agent shall have received all
fees and expenses required to be paid on or prior to the date hereof pursuant to
the terms of this Agreement and each Fee Letter.

Section 6.2 Conditions Precedent to All Incremental Purchases and Reinvestments.
Each Incremental Purchase of a Purchaser Interest and each Reinvestment shall be
subject to the further conditions precedent that (a) in the case of each such
Incremental Purchase or Reinvestment: (i) Servicer shall have delivered to the
Agent and each Managing Agent on or prior to the date of such purchase, in form
and substance satisfactory to the Agent and such Managing Agent, all Monthly
Reports as and when due under Section 8.5 and all Weekly Reports and Daily
Reports, if required, as and when due under Section 8.5 and (ii) upon the
Agent’s or any Managing Agent’s request (and, notwithstanding the Agent’s or any
Managing Agent’s failure to request, in the case of any Incremental Purchase to
be made on any day other than a Settlement Date, Servicer shall have delivered
to the Agent and such Managing Agent at least three (3) days prior to such
Incremental Purchase or Reinvestment an Interim Monthly Report showing the
amount of Receivables that are Eligible Receivables; (b) the Amortization Date
shall not have occurred; (c) the Agent and each Managing Agent shall have
received such other approvals, opinions or documents as it may reasonably
request and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 and 5.2 are true
and correct on and as of the date of such Incremental Purchase or Reinvestment
as though made on and as of such date (other than the representation and
warranty set forth in Section 5.1(j), which representation and warranty shall be
true and correct on the date of the Initial Incremental Purchase as though made
on and as of such date);

 

-17-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization Event
or a Potential Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants,
only as to itself and as applicable to it (on a several basis and not jointly),
as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish or cause
to be furnished to the Agent and each Managing Agent (provided, that, for
purposes of clauses (i), (ii), (iv), and (v) hereof, posting to EDGAR or on the
website of Cardinal Health, Inc. shall constitute delivery of such reports,
notices or filings to the Agent and each Managing Agent):

(i) Annual Reporting. Within 120 days after the close of each fiscal year of
Performance Guarantor audited, unqualified financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Performance Guarantor for such fiscal year
certified in a manner

 

-18-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

reasonably acceptable to the Agent by independent public accountants reasonably
acceptable to the Agent.

(ii) Quarterly Reporting. Within 60 days after the close of the first three
(3) quarterly periods of each fiscal year of Performance Guarantor, balance
sheets of Performance Guarantor as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for
Performance Guarantor for the period from the beginning of such fiscal year to
the end of such quarter, all certified by Performance Guarantor’s chief
financial officer.

(iii) Compliance Certificate. Together with the documents required to be
delivered pursuant to clauses (i) and (ii) above, a compliance certificate in
substantially the form of Exhibit V signed by an Authorized Officer of
Performance Guarantor.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Performance Guarantor copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which
Performance Guarantor or any of its Subsidiaries files with the Securities and
Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, any Managing Agent (so long as the Agent is copied on such
communication) or any Purchaser (so long as each other Purchaser is copied on
such communication), copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment and (B) if such proposed
change or amendment would be reasonably likely to materially adversely affect
the collectibility of the Receivables or materially decrease the credit quality
of any newly created Receivables, requesting the Agent’s and each Managing
Agent’s consent thereto.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such

 

-19-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Seller Party as the Agent may from time to time reasonably request (taking into
consideration the burden and expense, if any, imposed upon such Seller Party) in
order to protect the interests of the Agent and the Purchasers under or as
contemplated by this Agreement.

(b) Notices. Such Seller Party will notify the Agent and each Managing Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) The entry of any judgment or decree against
Servicer or any of its respective Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Servicer and its Subsidiaries
exceeds $250,000 and (B) the entry of any judgment or decree or the institution
of any litigation, arbitration proceeding or governmental proceeding against
Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement and the termination of any Griffin RPA
in accordance with its terms or otherwise.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.

(vi) [Reserved.]

(vii) [Reserved.]

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain or qualify could not reasonably be expected
to have a Material Adverse Effect.

 

-20-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(d) Audits. Such Seller Party will furnish to the Agent and each Managing Agent
from time to time such information with respect to it and the Receivables as the
Agent or each Managing Agent may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by the Agent upon
reasonable notice and at the sole cost of such Seller Party, subject to the
penultimate sentence of this Section 7.1(d), permit the Agent, or its agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters (the procedures described in the foregoing
clauses (i) and (ii) are referred to herein as an “Audit”). All such
examinations and visits shall be at the sole cost of such Seller Party;
provided, however, that (i) (A) for so long as no Amortization Event has
occurred and is continuing, (B) the Ratings Level then in effect is either
Ratings Level 1 or Ratings Level 2 and (C) the immediately preceding Audit was
satisfactory to the Agent and each Managing Agent in all material respects, such
cost shall be borne by such Seller Party not more than once per calendar year,
and (ii) (A) for so long as no Amortization Event has occurred and is
continuing, (B) the Ratings Level then in effect is either Ratings Level 3 or
Ratings Level 4 and (C) the immediately preceding Audit was satisfactory to the
Agent and each Managing Agent in all material respects, such cost shall be borne
by such Seller Party not more than twice per calendar year (although in no event
shall the foregoing proviso be construed to limit the Agent or its agents or
representatives to one or two, as applicable, Audits during any calendar year
period). The Agent will use its best efforts to notify the applicable Seller
Party in the event that the costs and expenses to be incurred by the Agent in
connection with any Audit are estimated to exceed $30,000.

(e) Keeping and Marking of Records and Books.

(i) Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
The Servicer will give the Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

(ii) Such Seller Party will, (A) on or prior to June 29, 2000, mark its master
data processing records and other books and records relating to the Purchaser
Interests with a legend, acceptable to

 

-21-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

the Agent, describing the Purchaser Interests and (B) upon the request of the
Agent following the occurrence of an Amortization Event, (x) mark each Contract
with a legend describing the Purchaser Interests and (y) deliver to the Agent
all Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require Griffin to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will use
commercially reasonable efforts to enforce the rights and remedies accorded to
Seller under the Receivables Sale Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.

(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of the Agent and
the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent may reasonably request), provided, that prior to the occurrence of
an Amortization Event, Seller’s interest in the Related Security shall be
perfected only to the extent that such Related Security is subject to Article 9
of the UCC and such interest may be perfected by the filing of a financing
statement; and (ii) establish and maintain, in favor of the Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request),
provided, that prior to the occurrence of an

 

-22-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Amortization Event, the Agent’s interest in the Related Security shall be
perfected only to the extent that such Related Security is subject to Article 9
of the UCC and such interest may be perfected by the filing of a financing
statement.

(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Cardinal Entity and their
respective Affiliates. Therefore, from and after June 29, 2000, Seller will take
all reasonable steps, including, without limitation, all steps that the Agent or
any Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of each
Cardinal Entity and any Affiliates thereof and not just a division of any
Cardinal Entity. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:

(i) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Cardinal Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

(ii) compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Cardinal Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Cardinal Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Cardinal Entity or such
Affiliate, as applicable;

(iii) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Cardinal Entity, Seller will
lease such office at a fair market rent;

(iv) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(v) conduct all transactions with each Cardinal Entity and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items

 

-23-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

shared between Seller and any Cardinal Entity on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use;

(vi) at all times have a Board of Managers consisting of three members, at least
one member of which is an Independent Manager;

(vii) observe all corporate formalities as a distinct entity, and ensure that
(I) all limited liability company actions relating to (1) the dissolution or
liquidation of Seller or (2) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Managers (including the Independent Manager) and (II) all limited liability
company actions relating to the selection, maintenance or replacement of the
Independent Manager are duly authorized in compliance with Seller’s articles of
organization and operating agreement;

(viii) maintain Seller’s books and records separate from those of each Cardinal
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Cardinal Entity and any Affiliate thereof;

(ix) prepare its financial statements separately from those of each Cardinal
Entity and insure that any consolidated financial statements of any Cardinal
Entity or any Affiliate thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate legal entity and that its assets will
be available first and foremost to satisfy the claims of the creditors of
Seller;

(x) except to the extent funds of Seller and Griffin and funds of Seller and
Cardinal may be commingled in connection with the performance by Griffin and
Cardinal of their respective servicing obligations hereunder as Servicer and
Permitted Sub-Servicer, respectively, maintain the funds or other assets of
Seller separate from, and not commingled with, those of any Cardinal Entity or
any Affiliate thereof and only maintain bank accounts or other depository
accounts to which Seller alone is the account party, into which Seller alone
makes deposits and from which Seller alone (or the Agent hereunder) has the
power to make withdrawals;

 

-24-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(xi) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Cardinal Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(xii) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement (it being understood that Seller may make the Demand
Loans to Cardinal pursuant to and in accordance with the terms of the Cash
Management Agreement); and does not create, incur, guarantee, assume or suffer
to exist any indebtedness or other liabilities, whether direct or contingent,
other than (1) as a result of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (2) the incurrence of obligations under this Agreement, (3) the
incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Griffin thereunder for the purchase of Receivables
from Griffin under the Receivables Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;

(xiii) maintain its limited liability company charter in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its articles of organization and operating agreement in any respect that would
impair its ability to comply with the terms or provisions of any of the
Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement;

(xiv) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, each Griffin RPA (as Griffin’s assignee), the Cash
Management Agreement and the Performance Guaranty, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement, each Griffin RPA, the Cash Management Agreement or the Performance
Guaranty, or give any consent, waiver, directive or approval thereunder or waive
any default, action, omission or breach thereunder or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent and the Required Financial Institutions;

 

-25-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(xv) maintain its limited liability company separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;

(xvi) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or membership interest or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and

(xvii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Latham & Watkins, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under the Original Agreement and relating to substantive consolidation
issues, and in the certificates accompanying such opinion, remain true and
correct in all material respects at all times.

(j) Collections.

(i) Such Seller Party will (A) instruct all Obligors to remit all Collections
directly to a Lock-Box or a Direct Wire Account, (B) cause all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Lock-Box
Account, (C) cause all Collections deposited or credited to a Direct Wire
Account to be electronically swept or otherwise transferred to the CHF Account
as soon as practicable and in any event within thirty (30) days of such
Collections being deposited or credited to such Direct Wire Account and
(D) cause each Lock-Box, Lock-Box Account and Direct Wire Account (other than
the Existing Concentration Account) to be subject at all times to a Collection
Account Agreement that is in full force and effect and (E) cause the Cash
Management Agreement to be in full force and effect.

(ii) Such Seller Party will (A) instruct all Obligors to remit all Collections
directly to a Lock-Box or Collection Account, (B) cause all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account, (C) cause each Lock-Box and Collection Account to be subject at all
times to a Collection Account Agreement that is in full force and effect and
(D) not, and will not permit

 

-26-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

any other Person, to remit, deposit, credit or otherwise transfer any funds
other than Collections to any Lock-Box or Collection Account.

(iii) At all times, in the event any payments relating to Receivables are
remitted directly to such Seller Party or any Affiliate of such Seller Party,
such Seller Party will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof and, at all times prior to such
remittance, such Seller Party will itself hold or, if applicable, will cause
such payments to be held in trust for the exclusive benefit of the Agent and the
Purchasers. Seller will maintain exclusive ownership, dominion and control or
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) (subject to the terms of this Agreement) of each Lock-Box Account
and Collection Account and will not grant the right to take dominion and control
or “control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any Lock-Box or Collection Account at a future time or upon
the occurrence of a future event to any Person, except to the Agent as
contemplated by this Agreement. All Collections from time to time deposited to
any Collection Account, shall be held in trust, for the exclusive benefit of the
Agent and the Purchasers.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with generally accepted accounting
principles shall have been set aside on its books. Seller will pay when due any
taxes payable in connection with the Receivables, exclusive of taxes on or
measured by income or gross receipts of any Conduit, the Agent or any Financial
Institution.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, commercial general liability insurance. The
Agent, for the benefit of the Purchasers, shall be named on such insurance
policies as an additional insured with respect to all such liability insurance
maintained by Seller. Seller will pay or cause to be paid, the premiums therefor
and deliver to the Agent a certificate of insurance evidencing such insurance.
The foregoing requirements shall not be construed to negate, reduce or modify,
and are in addition to Seller’s obligations hereunder.

(m) Payment to Griffin. With respect to any Receivable purchased by Seller from
Griffin, such sale shall be effected under, and in strict compliance with the
terms of, the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to Griffin in
respect of the purchase price for such Receivable.

 

-27-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants,
only as to itself and as applicable to it (on a several basis and not jointly),
that:

(a) Name Change, Jurisdiction of Organization, Offices, Records and Books of
Accounts. Such Seller Party will not change its name, identity, corporate or
other organizational structure or jurisdiction of organization (within the
meaning of Section 9-503 or 9-507 of the UCC of all applicable jurisdictions) or
relocate any office where Records are kept unless it shall have: (i) given the
Agent at least forty-five (45) days’ prior written notice thereof and
(ii) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
materially adversely affect the collectibility of the Receivables or materially
decrease the credit quality of any newly created Receivables. Except as provided
in Section 8.2(d), such Seller Party will not extend, amend or otherwise modify
the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security (other than an Adverse Claim arising through or under an
Obligor) or Collections, or upon or with respect to any Contract under which any
Receivable arises, or any Lock-Box or Collection Account, or assign any right to
receive income with respect thereto (other than, in each case, the creation of
the interests therein in favor of the Agent and the Purchasers provided for
herein), and Seller will defend the right, title and interest of the Agent and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Cardinal Entity.

 

-28-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(e) Net Receivable Balance. Seller will not permit the Net Receivable Balance to
be less than an amount equal to the sum of (i) the Aggregate Capital plus
(ii) the Aggregate Reserves at any time prior to the Amortization Date.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Griffin in respect thereof, without the prior written consent of the Agent,
except with respect to the occurrence of such Termination Date arising pursuant
to Section 5.1(d) of the Receivables Sale Agreement.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. Griffin is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement. The Agent (on behalf
of the Purchasers) may, and at the direction of the Required Financial
Institutions shall, at any time following the occurrence of a Collection Notice
Event, by notice to Griffin and Seller designate any Person to succeed Griffin
as Servicer or any successor Servicer.

(b) Without the prior written consent of the Agent and each Managing Agent,
Griffin will not delegate any of its duties or responsibilities as Servicer to
any Person other than (i) Seller, (ii) an Originator (with respect to
Receivables originated by such Originator), (iii) Cardinal, (iv) Cardinal West,
Inc. a Nevada corporation and (v) with respect to certain Receivables that are
Charged-Off Receivables, outside collection agencies in accordance with its
customary practices (each, a “Permitted Sub-Servicer”). No Permitted
Sub-Servicer will further delegate to any other Person, other than another
Permitted Sub-Servicer, any of the duties or responsibilities of the Servicer
delegated to it by Griffin. If the Agent shall, in accordance with this
Agreement, designate as Servicer any Person other than Griffin, all duties and
responsibilities theretofore delegated by Griffin to each Permitted Sub-Servicer
may, at the discretion of the Agent, be terminated forthwith on notice given by
the Agent to Griffin and to Seller (and, at the Agent’s discretion, any
Permitted Sub-Servicer).

(c) Notwithstanding the foregoing subsection (b), (i) Griffin shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and the Purchasers shall be entitled to deal exclusively with
Griffin in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agent and the Purchasers shall not be required
to (but may at their sole option) give notice, demand or other communication to
any Person other than Griffin in order for communication to the Servicer and any
of its Permitted Sub-Servicers with respect thereto to be accomplished. Griffin,
at all times that it is the Servicer, shall be responsible for providing any
Permitted Sub-Servicer or other delegate of the Servicer with any notice given
to the Servicer under this Agreement.

 

-29-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 8.2 Duties of Servicer. (a) The Servicer will take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

(b) The Servicer will (i) prior to November 1, 2000, instruct all Obligors to
remit all Collections directly to a Lock-Box or a Direct Wire Account and effect
a Collection Account Agreement with each bank party to a Lock-Box Account or
Direct Wire Account (other than the Existing Concentration Account)and (ii) on
and after November 1, 2000, instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account and effect a Collection Account
Agreement with each bank party to a Collection Account at any time. In the case
of any remittances received in any Lock-Box or Collection Account that shall
have been identified, to the satisfaction of the Servicer, to not constitute
Collections or other proceeds of the Receivables or the Related Security, the
Servicer will promptly remit such items to the Person identified to it as being
the owner of such remittances. From and after the date the Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Agent may
request that the Servicer, and the Servicer thereupon promptly will instruct all
Obligors with respect to the Receivables to, remit all payments thereon to a new
depositary account specified by the Agent and, at all times thereafter, Seller
and the Servicer will not deposit or otherwise credit, and will not permit any
other Person to deposit or otherwise credit to such new depositary account any
cash or payment item other than Collections.

(c) The Servicer will administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer will set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Article II. The
Servicer will, upon the request of the Agent, segregate, in a manner reasonably
acceptable to the Agent, all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with Article
II. If the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable or restructure any Receivable into a Note Receivable and sell such
Note Receivable and its Related Security on a non-recourse basis, as agent for
and on behalf of Seller, to a third party (other than Griffin or any
Originator), in each case, as the Servicer determines to be appropriate to
maximize Collections thereof; provided, however, that (i) such extension or
adjustment shall not alter the status of such Receivable as a Delinquent
Receivable or Charged-Off Receivable or limit the rights of the Agent, the
Managing Agents or the Purchasers under this Agreement and (ii) any such
restructuring shall be subject to the following conditions: (A) no Amortization
Event shall exist immediately before such restructuring or after giving effect
thereto, (B) prior

 

-30-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

to such restructuring or concurrently therewith, Seller shall pay a Deemed
Collection to the Agent in the amount of the Outstanding Balance of such
Receivable and (C) Servicer shall identify the Receivable to be restructured to
the Agent in writing. Upon and not until satisfaction of the conditions set
forth in the foregoing clauses (A), (B) and (C), any Receivable restructured
into a Note Receivable shall cease to be a “Receivable” for any purposes
hereunder and the lien of the Agent for the benefit of the Purchasers shall be
automatically released without further action. Notwithstanding anything to the
contrary contained herein, the Agent shall have the right, in its reasonable
discretion, to direct the Servicer to commence or settle any legal action with
respect to any Receivable or to foreclose upon or repossess any Related
Security.

(e) The Servicer will hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and will, upon the occurrence of a Collection Notice Event, as soon
as practicable upon demand of the Agent, deliver or make available to the Agent
all such Records, at a place selected by the Agent. The Servicer will, as soon
as practicable following receipt thereof, turn over to Seller any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables. The Servicer will, from time to time at the request of
any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator, Griffin or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Agent, be applied as a Collection of any Receivable of such Obligor to
the extent of any amounts then due and payable thereunder before being applied
to any other receivable or other obligation of such Obligor.

Section 8.3 Collection Notices. The Agent is authorized at any time after the
occurrence of a Collection Notice Event to date and to deliver to the Collection
Banks the Collection Notices. Seller hereby transfers to the Agent for the
benefit of the Purchasers, effective when the Agent delivers such notice, the
exclusive ownership and sole “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the Agent, and
agrees that the Agent shall be entitled after the occurrence of a Collection
Notice Event to (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller and (iii) designate any Person to succeed Griffin as Servicer and enforce
the Receivables, the related Contracts and the Related Security.

 

-31-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, Griffin,
any Originator or Seller from any of their duties or obligations with respect to
any Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.

Section 8.5 Reports. (a) The Servicer will prepare and forward to the Agent and
the Managing Agents (i) on the seventeenth (17th) calendar day of each month (or
if such day is not a Business Day, the next succeeding Business Day) and at such
times as the Agent or the Required Financial Institutions shall request, a
Monthly Report and (ii) at such times as the Agent or the Required Financial
Institutions shall request, a listing by Obligor of all Receivables together
with an aging of such Receivables.

(b) If on any date the Ratings Level then in effect is Ratings Level 3, the
Servicer shall prepare and forward to the Agent and each Managing Agent on the
Tuesday of each week for the immediately preceding calendar week (beginning with
the week immediately following the date Ratings Level 3 became effective), a
Weekly Report with respect to the calendar week most recently ended, which
report shall be in addition to any required or requested Monthly Report. If on
any date the Ratings Level then in effect is Ratings Level 4, the Servicer shall
prepare and forward to the Agent and each Managing Agent each Business Day
(beginning with the Business Day immediately following the date Ratings Level 4
became effective or such other Business Day as determined by the Agent), a Daily
Report with respect to the immediately preceding Business Day or such other
Business Day determined by the Agent, which report shall be in addition to any
required or requested Monthly Report.

Section 8.6 Servicing Fees. In consideration of Griffin’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Griffin
continues to perform as Servicer hereunder, Seller will pay over to Griffin on
the 20th calendar day of each month, in arrears for the preceding Calculation
Period (as defined in the Receivables Sale Agreement), a fee (the “Servicing
Fee”) equal to 1.00% per annum of the average aggregate Outstanding Balance of
all Receivables during such period, as compensation for its servicing
activities.

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) (i) Any Seller Party shall fail (A) to make any payment or deposit required
hereunder when due and, for any such payment or deposit which is not in respect
of Capital, such failure continues for two (2) consecutive days after such
Seller Party has actual knowledge of such failure or through the exercise of
reasonable business diligence, should have known of such failure, or (B) to
perform or observe any term,

 

-32-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

covenant or agreement hereunder (other than as referred to in clause (i) of this
paragraph (a) and Section 9.1(d)) and such failure shall continue for five
(5) consecutive Business Days after such Seller Party has actual knowledge of
such failure or through the exercise of reasonable business diligence, should
have known of such failure; or (ii) Cardinal shall fail to make any payment in
respect of the Demand Loans, whether upon demand or otherwise and such failure
continues for two (2) consecutive days after any Seller Party has actual
knowledge of such failure or through the exercise of reasonable business
diligence, should have known of such failure.

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c) (i) Failure of Seller to pay any Indebtedness when due; or the default by
Seller in the performance of any term, provision or condition contained in any
agreement under which any Indebtedness of Seller was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any Indebtedness of Seller shall be declared to be due and payable
or required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(ii) Failure of Servicer to pay Indebtedness when due in excess of $250,000
(such Indebtedness being referred to hereinafter as “Material Indebtedness”); or
the default by Servicer in the performance of any term, provision or condition
contained in any agreement under which any Material Indebtedness of Servicer was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of
Servicer shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

(iii) Failure of Performance Guarantor or any Originator to pay any Indebtedness
of Performance Guarantor or such Originator, as applicable, in an amount in
excess of the greater of (i) 2% of Adjusted Tangible Net Worth and
(ii) $100,000,000.00 (such Indebtedness being referred to hereinafter as
“Substantial Indebtedness”); or the default by Performance Guarantor or any
Originator in the performance of any term, provision or condition contained in
any agreement under which any Substantial Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Substantial Indebtedness to cause, such Substantial Indebtedness to become
due prior to its stated maturity; or any Substantial Indebtedness shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

(d) (i) Any Seller Party, Performance Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due; or
(ii) any Seller Party, Performance Guarantor or any of their respective
Subsidiaries shall

 

-33-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (iii) any proceeding shall
be instituted against Seller or by any Seller Party, Performance Guarantor or
any of their respective Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (iv) any Seller Party, Performance Guarantor or any of their
respective Subsidiaries shall take any corporate action to authorize any of the
actions set forth in clause (i), (ii) or (iii) above in this subsection (d); or
(v) any proceeding of the type described in clause (iii) of this subsection
(d) shall be instituted against Servicer or Performance Guarantor and shall not
be withdrawn, vacated or dismissed within 60 days after the commencement
thereof.

(e) Seller shall fail to comply with the terms of Section 2.6.

(f) As at the end of any calendar month occurring after the date hereof, the
Delinquency Ratio shall exceed 4.5% (it being understood and agreed that at no
time shall the Financial Institutions have any obligation or commitment to
extend the Liquidity Termination Date).

(g) As at the end of any calendar month:

(i) the Collections-to-Sales Ratio shall be less than 75%, or

(ii) the three-month rolling average Dilution-to-Sales Ratio shall exceed 5.25%.

(h) (i) A Change of Control shall occur with respect to any Seller Party; or
(ii) a Change of Control shall occur with respect to Performance Guarantor and
shall result in a Material Adverse Effect.

(i) (i) One or more final judgments for the payment of money shall be entered
against Seller; or (ii) one or more final judgments for the payment of money
shall be entered against Servicer or any Originator in excess of $250,000 on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for fifteen (15) consecutive days without a stay of execution; or (iii) one or
more final judgments for the payment of money shall be entered against
Performance Guarantor in excess of $25,000,000 on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for fifteen
(15) consecutive days without a stay of execution.

(j) The Termination Date (as defined in the Receivables Sale Agreement) shall
occur under the Receivables Sale Agreement; or Griffin shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables to Seller under the Receivables Sale
Agreement.

 

-34-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.

(l) Any Griffin RPA shall terminate in accordance with its terms or otherwise;
or any Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables (as defined in the applicable Griffin RPA) to Griffin under the
applicable Griffin RPA.

(m) [Reserved.]

(n) Performance Guarantor shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Guaranty, or the
Performance Guaranty shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Performance Guarantor, or Performance
Guarantor shall directly or indirectly contest in any manner such effectiveness,
validity, binding nature or enforceability.

(o) [Reserved.]

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d), or of an actual or deemed entry
of an order for relief with respect to any Seller Party under the federal
bankruptcy code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, (v) notify Obligors of the Purchasers’ interest in the
Receivables and (vi) make demand on Cardinal for payment of the Demand Loans.
The aforementioned rights and remedies shall be without limitation, and shall be
in addition to all other rights and remedies of the Agent, the Managing Agents
and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.

 

-35-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, any Managing Agent, any Purchaser, any Funding Source or
any of their respective Affiliates may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent, each
Managing Agent, each Funding Source, each Purchaser and their respective
Affiliates, assigns, officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the Agent or
such Purchaser) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, or the use of the proceeds of
any purchase hereunder, or the acquisition, funding or ownership either directly
or indirectly, by a Purchaser or a Funding Source of a Purchaser Interest or of
an interest in the Receivables, or any Receivable or any Contract or any Related
Security, or any action of any Seller Party or any Affiliate of any Seller
Party, and (B) the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of the Servicer’s activities as Servicer hereunder
excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B):

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller will indemnify each Indemnified Party
for Indemnified Amounts (including, without

 

-36-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Seller or the
Servicer) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Cardinal
Entity (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, that shall have been
false or incorrect when made or deemed made;

(ii) the failure by any Seller Party or any Cardinal Entity to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Seller or any Cardinal Entity to keep or perform any of its obligations, express
or implied, with respect to any Contract;

(iii) any failure of any Seller Party or any Cardinal Entity to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, (A) a defense based on such Receivable or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms and/or (B) a claim that the sale or other
assignment of all or any part of the applicable Originator’s (or any of its
assignees’) rights under the related Contract violates any anti-assignment
clause contained therein), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or Reinvestment, the
ownership of the Purchaser Interests or any other investigation, litigation or
proceeding

 

-37-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

relating to any Seller Party or any Cardinal Entity in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Griffin to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from the applicable Originator, free and clear of any Adverse
Claim (other than any Adverse Claim created or permitted hereunder); or any
failure of Griffin to give reasonably equivalent value to any Originator under
any Griffin RPA in consideration of the transfer by such Originator of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;

(xi) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Griffin, free and clear of any Adverse Claim (other than
any Adverse Claim created or permitted hereunder); or any failure of Seller to
give reasonably equivalent value to Griffin under the Receivables Sale Agreement
in consideration of the transfer by Griffin of any Receivable, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;

(xii) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(xiii) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

 

-38-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(xiv) any action or omission by any Seller Party or any Cardinal Entity which
reduces or impairs the rights of the Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;

(xv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xvi) any inability of the Agent or any Purchaser to review any Contract or to
exercise its rights under any Contract or this Agreement as a result of a
confidentiality provision in any such Contract.

Section 10.2 Increased Cost and Reduced Return. If after June 29, 2000 with
respect to any Funding Source relating to the JPMorgan Conduit, or after the
date hereof with respect to any other Funding Source, any such Funding Source
shall be charged any fee, expense or increased cost on account of the adoption
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy), any accounting principles or any change
in any of the foregoing, or any change in the interpretation or administration
thereof by the Financial Accounting Standards Board (“FASB”), any governmental
authority, any central bank or any comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency: (i) that subjects any Funding Source to any charge or withholding on or
with respect to any Funding Agreement or a Funding Source’s obligations under a
Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Funding Source of any amounts payable under
any Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source) or (ii) that imposes, modifies or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of a Funding
Source, or credit extended by a Funding Source pursuant to a Funding Agreement
or (iii) that imposes any other condition the result of which is to increase the
cost to a Funding Source of performing its obligations under a Funding
Agreement, or to reduce the rate of return on a Funding Source’s capital as a
consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, Seller will pay to the Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction,
provided, however, that such fee, expense or increased cost is applicable
generally to the class of institutions of which such Funding Source is a member.
For the avoidance of doubt, if the issuance of FASB Interpretation No. 46, or
any other change in accounting standards or the issuance of any other
pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of any Conduit or Seller with
the assets and liabilities of the Agent, any Managing Agent, any Financial
Institution or any other

 

-39-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Funding Source, such event shall constitute a circumstance on which such Funding
Source may base a claim for reimbursement under this Section 10.2.

Section 10.3 Other Costs and Expenses. Subject to any written agreement between
the Agent or a Purchaser, on the one hand, and Seller, on the other hand, to the
contrary, Seller will pay to the Agent, each Managing Agent and each Purchaser
on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Purchaser’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for each Purchaser, each Managing Agent
and the Agent (which such counsel may be employees of any Purchaser, any
Managing Agent or the Agent) with respect thereto and with respect to advising
any Purchaser, any Managing Agent and the Agent as to their respective rights
and remedies under this Agreement. Seller will pay to the Agent, each Managing
Agent and each Purchaser on demand any and all costs and expenses of the Agent,
the Managing Agents and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.

ARTICLE XI

THE AGENT

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints JPMorgan to act as its agent hereunder and under each other Transaction
Document, and authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto. The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent to file each of the Uniform
Commercial Code financing or continuation statements (and amendments thereto and
assignments or terminations thereof) on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser).

 

-40-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser.

Section 11.4 Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Required Financial Institutions or all of the Purchasers, as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Purchasers, provided that unless and until the Agent shall
have received such advice, the Agent may take or refrain from taking any action,
as the Agent shall deem advisable and in the best interests of the Purchasers.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Required Financial Institutions or
all of the Purchasers, as applicable, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Purchasers.

Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or

 

-41-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

warranties to it and that no act by the Agent hereafter taken, including,
without limitation, any review of the affairs of any Seller Party, shall be
deemed to constitute any representation or warranty by the Agent. Each Purchaser
represents and warrants to the Agent that it has and will, independently and
without reliance upon the Agent or any other Purchaser and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of Seller and made its own
decision to enter into this Agreement, the other Transaction Documents and all
other documents related hereto or thereto.

Section 11.6 Reimbursement and Indemnification. Each Financial Institution and
each Managing Agent agrees to reimburse and indemnify the Agent and its
officers, directors, employees, representatives and agents ratably based on the
ratio of each such indemnifying Financial Institution’s commitment to the
aggregate Commitment (or, in the case of an indemnifying Managing Agent, ratably
based on the Commitment(s) of each Financial Institution in such Managing
Agent’s Purchaser Group to the aggregate Commitment), to the extent not paid or
reimbursed by the Seller Parties (i) for any amounts for which the Agent, acting
in its capacity as Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) for any other expenses incurred by the Agent, in its capacity
as Agent and acting on behalf of the Purchasers, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents.

Section 11.7 Agent in its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Seller or any Affiliate of Seller as though the Agent were not the Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms “Financial Institution,”
“Purchaser,” “Related Financial Institution,” “Financial Institutions,”
“Purchasers,” and “Related Financial Institutions” shall include the Agent in
its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon five days’ notice to Seller
and the Purchasers and with the consent of Seller (such consent not to be
unreasonably withheld), and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) and with the
consent of Seller (such consent not to be unreasonably withheld), resign as
Agent. If the Agent shall resign, then the Required Financial Institutions
during such five-day period shall appoint from among the Purchasers and the
Managing Agents a successor agent. If for any reason no successor Agent is
appointed by the Required Financial Institutions during such five-day period,
then effective upon the termination of such five-day period, the Purchasers
shall perform all of the duties of the Agent hereunder and under the other
Transaction Documents and Seller and the Servicer (as applicable) shall make all
payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of

 

-42-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

this Article XI and Article X shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and under the other Transaction Documents.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. (a) Seller, the Agent, each Managing Agent and each
Financial Institution hereby agree and consent to the complete or partial
assignment by any Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to the Financial Institutions
pursuant to any Funding Agreement or to any other Person, and upon such
assignment, such Conduit shall be released from its obligations so assigned.
Further, Seller and each Financial Institution hereby agree that any assignee of
any Conduit of this Agreement or of all or any of the Purchaser Interests of any
Conduit shall have all of the rights and benefits under this Agreement as if the
term “Conduit” explicitly referred to and included such party (provided that
(i) the Purchaser Interests of any such assignee that is a Conduit or a
commercial paper conduit shall accrue CP Costs based on such Conduit’s Conduit
Costs or on such commercial paper conduit’s cost of funds, respectively, and
(ii) the Purchaser Interests of any other such assignee shall accrue Yield
pursuant to Section 4.1), and no such assignment shall in any way impair the
rights and benefits of any Conduit hereunder. Neither Seller nor the Servicer
shall have the right to assign its rights or obligations under this Agreement.

(b) Any Financial Institution may at any time and from time to time, upon notice
to the Agent and Seller, assign to one or more Persons (“Purchasing Financial
Institutions”) all or any part of its rights and obligations under this
Agreement pursuant to an assignment agreement, substantially in the form set
forth in Exhibit VII hereto (the “Assignment Agreement”) executed by such
Purchasing Financial Institution and such selling Financial Institution. The
consent of Conduit in such selling Financial Institution’s Purchaser Group shall
be required prior to the effectiveness of any such assignment. Each assignee of
a Financial Institution must (i) have a short-term debt rating of A-1 or better
by S&P and P-1 by Moody’s, (ii) agree to deliver to the Agent, promptly
following any request therefor by the Agent or Conduit in such selling Financial
Institution’s Purchaser Group, an enforceability opinion in form and substance
satisfactory to the Agent and such Conduit, and (iii) be approved by Seller,
provided that no such approval shall be required (A) in the case of an
assignment by an Affected Financial Institution pursuant to Section 12.1(c) or
(B) in the event that Seller does not approve of the proposed Purchasing
Financial Institution and Seller, the Agent, such Conduit and the selling
Financial Institution fail to agree on an alternative funding entity within 15
days after the selling Financial Institution gives notice pursuant to this
Section 12.1(b) of the proposed assignment. Upon delivery of the executed
Assignment Agreement to the Agent, such selling Financial Institution shall be
released from its obligations hereunder (including, without limitation, the
applicable obligations of a Related Financial Institution) to the extent of such
assignment. Thereafter the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution under

 

-43-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

this Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers, the Managing Agents or the
Agent shall be required.

(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Conduit in such Affected
Financial Institution’s Purchaser Group or the applicable Agent or Managing
Agent, to assign all of its rights and obligations hereunder to (x) another
Financial Institution in such Affected Financial Institution’s Purchaser Group
or (y) another funding entity nominated by the Agent or such Managing Agent and
acceptable to the Conduit in such Affected Financial Institution’s Purchaser
Group, and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such Affected Financial Institution; provided
that the Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Capital and Yield owing to the Financial Institutions in such
Affected Financial Institution’s Purchaser Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Affected Financial
Institution’s Purchaser Group.

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
Seller, each Conduit, each Managing Agent and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).

ARTICLE XIII

MANAGING AGENTS

Section 13.1 Managing Agents. Each Purchaser Group (other than the JPMorgan
Conduit’s Purchaser Group) shall designate a “Managing Agent” hereunder, which
Managing Agent shall become a party to this Agreement. Unless otherwise notified
in writing to the contrary by the applicable Purchaser, the Agent and the Seller
Parties shall provide all notices and payments specified to be made by the Agent
or any Seller Party to a Purchaser hereunder to such Purchaser’s Managing Agent,
if any, for the benefit of such Purchaser, instead of to such Purchaser. Each
Managing Agent may

 

-44-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

perform any of the obligations of, or exercise any of the rights of, any member
of its Purchaser Group and such performance or exercise shall constitute
performance of the obligations of, or exercise of the rights of, such member
hereunder. Each member of each of the Scotia Conduit’s Purchaser Group hereby
designates Scotia, and Scotia hereby agrees to perform the duties and
obligations of, such Purchaser Group’s Managing Agent.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of any
party to this Agreement in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Each Conduit, Seller and the Agent, at the direction of the
Required Financial Institutions, may enter into written modifications or waivers
of any provisions of this Agreement, provided, however, that with respect to any
material modification or waiver, the Rating Agencies then rating the Commercial
Paper notes of the Scotia Conduit shall have confirmed that the ratings of the
Commercial Paper notes of the Scotia Conduit will not be downgraded or withdrawn
as a result of such modification or waiver; and provided, further, that no such
modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Agent for the benefit of the Purchasers, (D) except pursuant to Article
XII hereof, change the amount of the Capital of any Purchaser, any Financial
Institution’s Pro Rata Share, any Conduit’s Pro Rata Share, any Financial
Institution’s Commitment or any Conduit’s Conduit Purchase Limit (other than, to
the extent applicable, pursuant to Section 4.6 or the terms of any Funding
Agreement), (E) amend, modify or waive any provision of the definition of
Required Financial Institutions or this Section 14.1(b) or Section 4.6 or
Section 14.6, (F) consent to or permit the assignment or transfer by Seller of
any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,” or
“Servicing Reserve,” (H) release or terminate the Performance Guaranty or
(I) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in

 

-45-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

clauses (A) through (H) above in a manner that would circumvent the intention of
the restrictions set forth in such clauses; or

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, the Agent may, with the consent of Seller, amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and
(ii) the Agent, the Required Financial Institutions and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of Seller, provided that such amendment has no negative impact upon Seller and
provided further, in the case of material amendments, that the Rating Agencies
then rating the Commercial Paper notes of the Scotia Conduit shall have
confirmed that the ratings of the Commercial Paper notes of the Scotia Conduit
will not be downgraded or withdrawn as a result of such amendments. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers,
the Managing Agents and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on Schedule C or at such other address or telecopy
number as such Person may hereafter specify for the purpose of notice to each of
the other parties hereto. Each such notice or other communication shall be
effective (i) if given by telecopy, upon the receipt thereof, (ii) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (iii) if given by any other means,
when received at the address specified in this Section 14.2. Seller hereby
authorizes (i) the Agent and the Purchasers to effect purchases and (ii) the
Agent or applicable Managing Agent to effect Tranche Period and Discount Rate
selections, in each case, based on telephonic notices made by any Person whom
the Agent or applicable Managing Agent in good faith believes to be acting on
behalf of Seller. Seller agrees to deliver promptly to the Agent and each
applicable Managing Agent a written confirmation of each telephonic notice
signed by an authorized officer of Seller; provided, however, the absence of
such confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent or applicable Purchaser,
the records of the Agent or applicable Managing Agent shall govern absent
manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand,

 

-46-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

to purchase for cash without recourse or warranty a portion of such Aggregate
Unpaids held by the other Purchasers so that after such purchase each Purchaser
will hold its ratable proportion of such Aggregate Unpaids; provided that if all
or any portion of such excess amount is thereafter recovered from such
Purchaser, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
reasonably necessary or desirable, or that the Agent may reasonably request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agent or the Purchasers to exercise and enforce their rights and remedies
hereunder. Without limiting the foregoing, Seller will, upon the request of the
Agent, file (or authorize the Agent to file) such financing or continuation
statements, or amendments thereto or assignments thereof, and execute and file
such other instruments and documents, that may be necessary or desirable, or
that the Agent may reasonably request, to perfect, protect or evidence such
Purchaser Interest. At any time after the occurrence of a Collection Notice
Event, the Agent may, or the Agent may direct Seller or the Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee; it being understood that the Agent
shall only exercise such right after the occurrence of a Collection Notice Event
notwithstanding that the terms of the Receivables Sale Agreement provide that
Seller (or its assign) may notify Obligors at any time. Seller or the Servicer
(as applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize on behalf of such Seller Party as debtor and to file financing
statements or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in the Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. This appointment is coupled
with an interest and is irrevocable. The authorization set forth in the second
sentence of this Section 14.4(b) is intended to meet all requirements for
authorization by a debtor under Article 9 of any applicable enactment of the
UCC, including, without limitation, Section 9-509 thereof.

 

-47-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 14.5 Confidentiality. (a) Each Seller Party and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement and the other confidential or proprietary
information with respect to the Agent and each Purchaser and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding.

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, any Managing Agent, the Financial Institutions or Conduits by
each other, (ii) by the Agent, any Managing Agent or the Purchasers to any
prospective or actual assignee or participant of any of them, provided, that
such assignee or participant agrees to be bound by the terms of this
Section 14.5 and (iii) by the Agent, any Managing Agent or any Purchaser to any
rating agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which JPMorgan or any Managing Agent acts as the administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing, provided each such Person is informed of the confidential
nature of such information. In addition, the Purchasers, the Managing Agents and
the Agent may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

Section 14.6 Bankruptcy Petition. Seller, the Servicer, each Managing Agent, the
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 14.7 Limitation of Liability. (a) Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, the
Agent, any Managing Agent or any Financial Institution, no claim may be made by
any Seller Party or any other Person against any Conduit, the Agent, any
Managing Agent or any Financial Institution or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

-48-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit shall, nor shall it be obligated to, pay any amount pursuant to this
Agreement unless (i) such Conduit has received funds which may be used to make
such payment and which funds are not required to repay its Commercial Paper when
due and (ii) after giving effect to such payment, either (x) such Conduit could
issue Commercial Paper to refinance all of its outstanding Commercial Paper
(assuming such outstanding Commercial Paper matured at such time) in accordance
with the program documents governing such Conduit’s securitization program or
(y) all of such Conduit’s Commercial Paper is paid in full. Any amount which
such Conduit does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Federal Bankruptcy Code)
against or corporate obligation of such Conduit for any such insufficiency
unless and until such Conduit satisfies the provisions of clauses (i) and
(ii) above. This paragraph (b) shall survive the termination of this Agreement.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY MANAGING
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT, ANY MANAGING AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

-49-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5, 14.6 and 14.16 all be continuing and shall survive any
termination of this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 JPMorgan Roles. In addition to its role as Agent pursuant to
Article XI, each of the Purchasers and Managing Agents acknowledges that
JPMorgan acts, or may in the future act, (i) as administrative agent for the
JPMorgan Conduit or any Financial Institution in the JPMorgan Conduit’s
Purchaser Group, (ii) as issuing and paying agent for certain Commercial Paper,
(iii) to provide credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (iv) to provide other services from time to time
for the JPMorgan Conduit or any Financial Institution in the JPMorgan Conduit’s
Purchaser Group (collectively, the “JPMorgan Roles”). Without limiting the
generality of this Section 14.13, each Purchaser and each Managing Agent hereby
acknowledges and consents to any and all JPMorgan Roles and agrees that in
connection with any JPMorgan Role, JPMorgan may take, or refrain from taking,
any action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for the JPMorgan Conduit.

 

-50-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 14.14 Characterization. (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest by
Seller hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Managing Agent and the Agent
for all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, the Agent, any
Managing Agent or any assignee of any of the foregoing of any obligation of
Seller or any Cardinal Entity or any other Person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or any Cardinal Entity.

(b) In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, all Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such Receivables
and all proceeds of any thereof prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids. After an Amortization Event, the Agent, the Managing Agents and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor after default under the UCC and other applicable law, which rights and
remedies shall be cumulative.

Section 14.15 Confirmation and Ratification of Terms.

(a) Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Original Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.

(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Original Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.

(c) The effect of this Agreement is to amend and restate the Original Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of the Agent or any Purchaser existed in the Original Agreement and
continue to exist in this Agreement without any written waiver of any such
rights, benefits or provisions prior to the date hereof, then such rights,
benefits or provisions are

 

-51-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

acknowledged to be and to continue to be effective from and after June 29, 2000.
This Agreement is not a novation.

(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Original Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Original Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.

(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant
to the Original Agreement, immediately prior to the effectiveness of this
Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses or
otherwise, respectively, under or pursuant to this Agreement.

Section 14.16 Excess Funds. Each of Seller, the Servicer, each Purchaser, each
Managing Agent and the Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any Conduit shall be subordinate to the claims against such
Conduit of the holders of Commercial Paper and any Person providing liquidity
support to such Conduit.

(Signature Pages Follow)

 

-52-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CARDINAL HEALTH FUNDING, LLC,

as Seller

By:

 

/s/ Sharon M. Hasselbach

Name:

 

Sharon M. Hasselbach

Title:

 

Director of Finance, Treasurer and

 

Assistant Secretary

GRIFFIN CAPITAL, LLC,

as Servicer

By:

 

/s/ Sharon M. Hasselbach

Name:

 

Sharon M. Hasselbach

Title:

 

Director of Finance, Treasurer and

 

Assistant Secretary

 

S-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

FALCON ASSET SECURITIZATION

COMPANY LLC (formerly Falcon Asset

Securitization Corporation), as a Conduit

By:

 

/s/ Ronald J. Atkins

Name:

 

Ronald J. Atkins

Title:

 

Vice President

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago)), as a Financial

Institution and as Agent

By:

 

/s/ Ronald J. Atkins

Name:

 

Ronald J. Atkins

Title:

 

Vice President

 

S-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

LIBERTY STREET FUNDING CORP., as

a Conduit

By:

 

/s/ Kevin P. Burns

Name:

 

Kevin P. Burns

Title:

 

Vice President

THE BANK OF NOVA SCOTIA, as a

Financial Institution and as a Managing Agent

By:

 

/s/ Norman Last

Name:

 

Norman Last

Title:

 

Managing Director

 

S-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

WINDMILL FUNDING CORPORATION,

as a Conduit

By:

 

/s/ Andrew L. Stidd

Name:

 

Andrew L. Stidd

Title:

 

President

ABN AMRO BANK N.V., as a Financial

Institution and as a Managing Agent

By:

 

/s/ Kristina Neville

Name:

 

Kristina Neville

Title:

 

Vice President

By:

 

/s/ Therese Gremley

Name:

 

Therese Gremley

Title:

 

Vice President

 

S-4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“ABN” means ABN AMRO Bank N.V., a Netherlands banking corporation, and its
successors.

“ABN Conduit” means Windmill Funding Corporation and its successors.

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder with respect to the Scotia Conduit means the period from (and
including) the date hereof to (and including) May 31, 2004.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Adjusted Tangible Net Worth” means, as of any date, (i) the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of deficit) the capital surplus and retained earnings of Cardinal and its
consolidated Subsidiaries, but excluding the amount of any foreign currency
translation adjustment account shown as a capital account, less (ii) the net
book value of all items of the following character which are included in the
assets of Cardinal and its consolidated Subsidiaries: (a) goodwill, including,
without limitation, the excess of cost over book value of any asset,
(b) organization or experimental expenses, (c) unamortized debt discount and
expense, (d) patents, trademarks, trade names and copyrights, (e) treasury
stock, (f) franchises, licenses and permits, and (g) other assets which are
deemed intangible assets under generally accepted accounting principles.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

 

Exh. I-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Aggregate Reserves” means, on any date of determination, the sum of the
Dilution Reserve, the Loss Reserve and the Servicing Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid Aggregate Capital and all unpaid Obligations (whether due or
accrued) at such time.

“Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d), (ii) the Business Day specified in a written notice from the
Agent following the occurrence of any other Amortization Event, (iii) the date
that is 30 Business Days after the Agent’s receipt of written notice from Seller
that it wishes to terminate the facility evidenced by this Agreement and
(iv) the Liquidity Termination Date.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Margin” means, with respect to any Incremental Purchase made by the
Financial Institutions, a per annum rate equal to 0.425%.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Managing Agent or the Agent to
relate to such Purchaser Interest (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the Capital of such Purchaser Interest if such reduction, assignment
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received net of any
costs of redeployment of funds during the remainder of such period by the holder
of such Purchaser Interest from investing the portion of such Capital

 

Exh. I-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

not so allocated. In the event that the amount referred to in clause (B) exceeds
the amount referred to in clause (A), the relevant Purchaser or Purchasers agree
to pay to Seller the amount of such excess. All Broken Funding Costs shall be
due and payable hereunder upon demand.

“Brokerage Receivable” means all rights to payment now or hereafter owed to any
Originator for goods sold or services performed through such Originator’s
brokerage division, which receivable is designated with company code “20” on
such Originator’s AR 2000 accounting system.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Managing Agent which
in each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Cardinal” means Cardinal Health, Inc., an Ohio corporation.

“Cardinal Entity” means each of Cardinal, Griffin and each Originator.

“Cash Management Agreement” means that certain Second Amended and Restated Cash
Management Agreement, dated as of September 30, 2004, by and among Cardinal,
Griffin, Seller, each Originator and Cardinal Health 2, Inc., a Nevada
corporation, formerly known as The Griffin Group, Inc., as administrator.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of
Performance Guarantor or (ii) Performance Guarantor shall cease to own or
control, directly or indirectly, 100% of the outstanding shares of voting stock
of Seller, Griffin or any Originator.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible or (iv) which has been identified by Seller
as uncollectible.

 

Exh. I-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“CHF Account” means a depositary account maintained in the name of Seller that
is subject to a Collection Account Agreement.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, including, without limitation, the CHF Account, the Facility Account
and any account established for the purposes of receiving Collections which are
paid by automated clearing house (ACH) or wire transfer.

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among the applicable Originator or Griffin and Seller, the Agent and
a Collection Bank, as such agreement has been amended, restated, supplemented or
otherwise modified from time to time.

“Collection Account Disclosure Letter” means, the letter between the Seller, the
Agent and the Managing Agents dated October 31, 2006

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

“Collection Notice Event” means (a) the occurrence of any Potential Amortization
Event under Section 9.1(d), (b) the occurrence with respect to Servicer or
Performance Guarantor of any event of the type described in Section 9.1(d), but
without regard to the 60 day grace period included in the last clause thereof,
(c) the occurrence of any Amortization Event or (d) the occurrence of a Material
Adverse Effect (as such term is defined herein, in the Receivables Sale
Agreement or in any Griffin RPA).

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all principal payments, yield, Finance Charges or other related
amounts accruing in respect thereof, all cash proceeds of Related Security with
respect to such Receivable and all amounts received as payments in respect of
the Demand Loans.

“Collections-to-Sales Ratio” means, as of the last day of any calendar month,
the ratio (expressed as a percentage) of (i) the aggregate amount of Collections
during such month, divided by (ii) the aggregate gross sales of the Originators
during such month.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller to the extent
that the Conduit in its Purchaser Group declines to purchase such Purchaser
Interests, in an amount not to exceed, (i) in the aggregate, the amount set
forth opposite such Financial

 

Exh. I-4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Institution’s name on Schedule A to this Agreement, as such amount may be
modified in accordance with the terms hereof (including, without limitation, any
termination of Commitments pursuant to Section 4.6 hereof) and (ii) with respect
to any individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor.

“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments, divided
by 102% minus (b) the Aggregate Capital at such time.

“Concentration Limit” shall have the meaning set forth for such term on Schedule
D hereto.

“Conduit” has the meaning set forth in the preamble to this Agreement.

“Conduit Costs” means (A) for each day with respect to Purchaser Interests of
any Conduit (other than the ABN Conduit), the sum of (i) discount or yield
accrued on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by Pooled Commercial Paper for such day, minus (iv) any accrual of income
net of expenses received on such day from investment of collections received
under all receivable purchase facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any Purchaser
Interest of Conduit pursuant to the terms of any receivable purchase facilities
funded substantially with Pooled Commercial Paper. In addition to the foregoing
costs, if Seller shall request any Incremental Purchase (i) during any period of
time determined by the Agent or any Managing Agent in its sole discretion to
result in incrementally higher CP Costs applicable to such Incremental Purchase
or (ii) for which Seller requests a specific maturity of Commercial Paper that
shall result in CP Costs related solely to such Commercial Paper, the Capital
associated with any such Incremental Purchase may, during such period, at the
option of the Agent or such Managing Agent, be deemed to be funded by Conduit in
a special pool for purposes of determining such CP Costs applicable only to such
special pool and charged each day during such period against such Capital,
provided, that, during the term of this Agreement, there may be only one special
pool outstanding at each Conduit at any one time, and (B) for any Purchaser
Interest purchased by the ABN Conduit, for any day, the sum of (i) the costs
paid or payable by the ABN Conduit in respect of all discount, yield or interest
owing by the ABN Conduit for such day in respect of Commercial Paper of the ABN
Conduit allocated by the ABN Conduit in whole or in part to financing or
maintaining such Purchaser Interest plus (ii) the commissions of placement
agents and dealers in respect of such Commercial Paper for such day plus
(iii) the costs and expenses of issuing such Commercial Paper, including all
note issuance costs in connection therewith, for such day. For each Settlement
Period, the ABN Conduit shall calculate its aggregate Conduit Costs for such
Settlement Period and report such Conduit Costs to Seller pursuant to
Section 3.3 of this Agreement.

 

Exh. I-5



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Conduit Purchase Limit” means, for each Conduit, the purchase limit of such
Conduit with respect to the purchase of Purchaser Interests from Seller, in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Conduit’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.6(b)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Conduit as determined in
accordance with the definition of “Conduit Costs.”

“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date of the
Original Agreement and summarized in Exhibit VIII hereto, as modified from time
to time in accordance with this Agreement.

“Daily Report” means a report, in form and substance acceptable to the Agent and
each Managing Agent, appropriately completed and furnished by the Servicer to
the Agent and each Managing Agent pursuant to Section 8.5.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
defective or rejected goods or services, any discount or any negative adjustment
or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction), (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable or
(iii) any Receivable is restructured into a Note Receivable.

 

Exh. I-6



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Prime Rate.

“Default Ratio” means, for any calendar month, an amount (expressed as a
percentage) equal to (i) the sum of (A) the aggregate Outstanding Balance of all
Defaulted Receivables as of the last day of such calendar month and (B) the
aggregate Outstanding Balance of all Receivables that became Charged-Off
Receivables during such calendar month divided by (ii) the aggregate gross sales
of the Originators during the calendar month three calendar months prior to such
calendar month.

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 but less than 121 days from the
original invoice due date for such payment as set forth on the invoice or
otherwise.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time, calculated on a three-month rolling average basis.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original invoice due date
for such payment.

“Demand Loan” means a loan of Collections made by Seller to Cardinal pursuant to
and in accordance with the terms of the Cash Management Agreement, which loan is
payable on demand, together with accrued and unpaid interest thereon.

“Designated Obligor” means each Obligor indicated by the Agent to Seller in
writing.

“Determination Date” means the 5th Business Day immediately preceding each
Settlement Date.

“Dilution Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate gross sales of the Originators during the
calendar month then most recently ended divided by (ii) the Net Receivables
Balance as of the last day of the most recently ended calendar month.

 

Exh. I-7



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Dilution Percentage” means as of the last day of any calendar month, a
percentage equal to the following:

 

[[SF x ED] + [ (DS - ED) x DS ]] x DHR

 

                                             ED

 

where:

 

SF

   =   

the Dilution Stress Factor at such time

ED

   =   

the Expected Dilution Ratio at such time

DS

   =   

the Dilution Spike Ratio at such time

DHR

   =   

the Dilution Horizon Ratio at such time

“Dilution-to-Sales Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during the month then most recently
ended, divided by (ii) the aggregate gross sales of the Originators during the
month one month prior to such month, calculated on a monthly basis.

“Dilution Reserve” means, on any date, an amount equal to the Net Dilution
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

“Dilution Spike Ratio” means, as of the last day of any calendar month, the
highest monthly Dilution-to-Sales Ratio calculated as of the last day of each of
the twelve calendar months then most recently ended.

“Dilution Stress Factor” means, at any time, the “Dilution Stress Factor” set
forth in the table below corresponding to the Ratings Level in effect at such
time and set forth in the table below.

 

Ratings Level

  

Dilution Stress

Factor

Ratings Level 1

   2.00

Ratings Level 2

   2.25

Ratings Level 3

   2.25

Ratings Level 4

   2.50

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Direct Wire Account” has the meaning set forth in the Collection Account
Disclosure Letter.

“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (A) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its

 

Exh. I-8



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

chief executive office in the United States, (B) is not an Affiliate of any of
the parties hereto and (C) is not a Designated Obligor,

(ii) the Obligor of which is not the Obligor of (i) any Charged-Off Receivable
or (ii) Receivables more than 30% of which are Delinquent Receivables or
(iii) any Note Receivable that was structured as a Note Receivable for credit
reasons,

(iii) which is not a Charged-Off Receivable, a Delinquent Receivable or a Legal
Receivable,

(iv) which arises under a Contract that requires payment in full of such
Receivable within 45 days of the original invoice date therefor; provided,
however, that a Medium Term Receivable that is otherwise an “Eligible
Receivable” but for this clause (iv), shall be an Eligible Receivable
notwithstanding this clause (iv) if the Outstanding Balance of such Medium Term
Receivable when added to the Outstanding Balance of all other Medium Term
Receivables does not exceed 5% of the aggregate Outstanding Balance of all
Receivables,

(v) which has not had its payment terms extended for credit reasons or otherwise
been restructured for credit reasons,

(vi) which is an “account” or “general intangible” within the meaning of the UCC
of all applicable jurisdictions or “chattel paper” within the meaning of the UCC
of all applicable jurisdictions and which is not evidenced, in whole or in part,
by any note, draft or other “instrument” or “document” within the meaning of
Article 9 of the UCC,

(vii) which is denominated and payable only in United States dollars in the
United States,

(viii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the Agent
in writing, which, together with such Receivable, is in full force and effect
and constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor by the applicable Originator and its assignees,
subject to no offset, counterclaim or other defense,

(ix) as to which all right, title and interest thereto and therein has been
validly transferred by the applicable Originator directly to Griffin under and
in accordance with the applicable Griffin RPA and by Griffin directly to Seller
under and in accordance with the Receivables Sale Agreement, and as to which
Seller has good and marketable title thereto free and clear of any Adverse
Claim,

(x) which arises under a Contract that contains an obligation to pay a specified
sum of money and as to which the applicable Originator has performed all
obligations due or to become due from it, and no further action is required to

 

Exh. I-9



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor,

(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(xii) which satisfies all applicable requirements of the Credit and Collection
Policy,

(xiii) which was generated in the ordinary course of the applicable Originator’s
business,

(xiv) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

(xv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against the applicable
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract or in compliance with the applicable
Originator’s returned goods policy as in effect on the date hereof),

(xvi) the inclusion of which as an Eligible Receivable does not result in the
aggregate Outstanding Balance of all Receivables having an Obligor that is a
government or a governmental subdivision or agency exceeding five percent
(5%) of the aggregate Outstanding Balance of all Receivables,

(xvii) the inclusion of which as an Eligible Receivable does not result in the
aggregate Outstanding Balance of all Trade Show Receivables with terms of up to
six (6) months exceeding two percent (2%) of the aggregate Outstanding Balance
of all Receivables,

(xviii) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

(xix) which does not constitute proceeds of any inventory that was pledged to
any Person and

 

Exh. I-10



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(xx) which does not represent Finance Charges.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excluded Receivable” means (i) a Note Receivable that has been sold to National
City Bank prior to May 21, 2004 pursuant to that certain Purchase and Sale
Agreement, dated as of March 25, 1994, among Cardinal, the Originators, National
City Bank and certain other parties named therein, as modified by that certain
Modification of Purchase and Sale Agreement dated as of June 29, 1998 and (ii) a
Brokerage Receivable.

“Existing Concentration Account” has the meaning set forth in the Collection
Account Disclosure Letter.

“Expected Dilution Ratio” means, as of the last day of any calendar month, the
average Dilution-to-Sales Ratio in respect of the twelve months then most
recently ended.

“Extension Notice” has the meaning set forth in Section 4.6(a).

“Facility Account” has the meaning set forth in the Collection Account
Disclosure Letter.

“FASB” has the meaning set forth in Section 10.2.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

“Federal Funds Rate” means, (i) for ABN, the average rate per annum as
determined by ABN at which overnight Federal funds are offered to ABN for such
day by major banks in the interbank market, and if ABN is borrowing overnight
funds from a Federal Reserve Bank that day, the average rate per annum at which
such overnight borrowings are made on that day, and (ii) for all other Financial
Institutions for any period, a fluctuating interest rate per annum for each day
during such period equal to (a) the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York in the Composite Closing Quotations for U.S. Government Securities; or
(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:30 a.m. (Chicago time) for such
day on

 

Exh. I-11



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

such transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means each of (i) the amended and restated letter agreement, dated
as of May 21, 2004 among Seller, the JPMorgan Conduit and the Agent, as it may
be amended or modified and in effect from time to time and (ii) the letter
agreement, dated as of May 21, 2004, among Seller, the Scotia Conduit and
Scotia, as it may be amended or modified and in effect from time to time and
(iii) any other fee letter or similar letter agreement relating to the payment
of fees to any of the Purchasers entered into among Seller, the Purchasers party
thereto and/or any agent or agents acting on behalf of any such Purchasers, as
any such fee letter or letter agreement may be amended or modified and in effect
from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest,
discount, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Fitch” means Fitch Ratings or any successor to such corporation’s business of
rating debt.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit a Conduit.

“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.

“Griffin” means Griffin Capital, LLC, a Nevada limited liability company.

“Griffin RPA” means that certain Second Amended and Restated Receivables
Purchase and Sale Agreement, dated as of May 21, 2004, by and between Griffin
and Cardinal Health 110, Inc., a Delaware corporation, formerly known as
Whitmire Distribution Corporation, and as successor by merger to Cardinal
Syracuse, Inc., a New York corporation, Ohio Valley-Clarksburg, Inc., a Delaware
corporation, Cardinal Health 106, Inc., a Massachusetts corporation, and
Cardinal Health 103, Inc., a Mississippi corporation, as such agreement may be
amended, restated or otherwise modified from time to time.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business

 

Exh. I-12



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

payable on terms customary in the trade), (iii) obligations, whether or not
assumed, secured by liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) capitalized
lease obligations, (vi) net liabilities under interest rate swap, exchange or
cap agreements, (vii) Contingent Obligations and (viii) liabilities in respect
of unfunded vested benefits under plans covered by Title IV of ERISA.

“Independent Manager” shall mean a member of the Board of Managers of Seller who
is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, manager, member employee or affiliate of
Seller, any Cardinal Entity, or any of their respective Subsidiaries or
Affiliates, or (B) the beneficial owner (at the time of such individual’s
appointment as an Independent Manager or at any time thereafter while serving as
an Independent Manager) of any of the outstanding membership or other equity
interests of Seller, any Cardinal Entity, or any of their respective
Subsidiaries or Affiliates, having general voting rights.

“Interim Monthly Report” means a report, substantially in the form of Exhibit
XIII (appropriately completed), furnished by Servicer pursuant to Section 6.2.

“JPMorgan” means JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) and its successors.

“JPMorgan Conduit” means Falcon Asset Securitization Company LLC (formerly
Falcon Asset Securitization Corporation).

“Legal Receivable” means a Receivable that is the subject of an action, suit or
proceeding before any governmental authority or arbitrator or as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 9.1(d) (as if references to Seller Party therein refer
to such Obligor).

“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which JPMorgan offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by

 

Exh. I-13



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(b) one minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period, plus (ii) the
Applicable Margin. The LIBO Rate shall be rounded, if necessary, to the next
higher 1/16 of 1%.

“Liquidity Provider Termination Date” has the meaning set forth in Section 2.2.

“Liquidity Termination Date” means October 30, 2007.

“Lock-Box” means a locked postal box or departmental box located at a bank, in
each case, maintained by Griffin in its capacity as Servicer or any Permitted
Sub-Servicer with respect to which a bank who has executed a Collection Account
Agreement has been granted exclusive access for the purpose of retrieving and
processing payments made on the Receivables.

“Lock-Box Account” means each deposit account that is associated with each
Lock-Box.

“Loss Horizon Ratio” means as of any date, an amount (expressed as a percentage)
equal to (i) the aggregate gross sales of the Originators during the three most
recently ended calendar months divided by (ii) the Net Receivables Balance as of
the last day of the most recently ended month.

“Loss Percentage” means, at any time, a percentage equal to the greater of
(i) 2.25 multiplied by the Loss Ratio multiplied by the Loss Horizon Ratio or
(ii) 9%.

“Loss Ratio” means, on any date, the greatest three-month average Default Ratio
as calculated for each of the 12 most recently ended calendar months.

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Managing Agent” has the meaning set forth in the preamble to this Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
Performance Guarantor to perform its obligations under the Performance Guaranty,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

 

Exh. I-14



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Medium Term Receivable” means a Receivable that arises under a Contract that
requires payment in full of such Receivable within 90 days of the original
invoice therefor.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent and each
Managing Agent pursuant to Section 8.5.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to such
corporation’s business of rating debt.

“Net Dilution Percentage” means, the greater of (i) the Dilution Percentage and
(ii) 10%.

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Receivables that are Eligible Receivables at such time reduced by the
aggregate amount by which the Outstanding Balance of all Receivables that are
Eligible Receivables of each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor.

“Non-Renewing Financial Institution” has the meaning set forth in
Section 4.6(a).

“Note Receivable” means a Receivable that is evidenced, in whole or in part, by
any note, draft or other “instrument” or “document” within the meaning of
Article 9 of the UCC.

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Original Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Originator” means Cardinal Health 110, Inc., a Delaware corporation, formerly
known as Whitmire Distribution Corporation, and as successor by merger to each
of Cardinal Syracuse, Inc., a New York corporation, Ohio Valley-Clarksburg,
Inc., a Delaware corporation, Cardinal Health 103, Inc., a Mississippi
corporation, and Cardinal Health 106, Inc., a Massachusetts corporation, in its
capacity as seller under the Griffin RPA.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Performance Guarantor” means Cardinal.

 

Exh. I-15



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Performance Guaranty” means that certain Amended and Restated Performance
Guaranty, dated as of September 30, 2004, by Performance Guarantor in favor of
Seller, substantially in the form of Exhibit XI, as the same may be reaffirmed,
amended, restated or otherwise modified from time to time.

“Permitted Sub-Servicer” has the meaning set forth in Section 8.1.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper notes of any Conduit subject to
any particular pooling agreement by such Conduit, but excluding Commercial Paper
issued by such Conduit for a tenor and in an amount specifically requested by
any Person in connection with any agreement effect by such Conduit.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means, (i) for ABN, a rate per annum equal to the greater of
(x) the floating commercial loan rate per annum of ABN (which rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by ABN) announced from time to time as its
prime rate or equivalent for Dollar loans in the United States of America
changing as and when said rate changes, and (y) the Federal Funds Rate plus
0.50% and, (ii) for all other Financial Institutions, a rate per annum equal to
the higher of (x) the prime rate of interest announced from time to time by
JPMorgan Chase Bank, N.A. (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes, and (y) the Federal
Funds Rate plus 0.50%.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions hereunder,
adjusted as necessary to give effect to the application of the terms of
Section 4.6 and (b) for each Conduit, a percentage equal to (i) the Conduit
Purchase Limit of such Conduit, divided by (ii) the aggregate amount of all
Conduit Purchase Limits of all Conduits hereunder.

“Purchase Limit” means $800,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date, taking into account

 

Exh. I-16



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

any other proposed Incremental Purchase requested on the applicable purchase
date, and (iii) the excess, if any, of the Net Receivables Balance (less the
Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital (determined as of the date of the most
recent report, whether such report is a Monthly Report, Weekly Report or Daily
Report), taking into account any other proposed Incremental Purchase requested
on the applicable purchase date.

“Purchaser Group” means each group consisting of a Conduit, Financial
Institution and Agent or Managing Agent, as listed on Schedule A to this
Agreement under the heading “Purchaser Groups”.

“Purchasers” means each Conduit and each Financial Institution.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

            C            

NRB - AR

where:

 

C    =    the Capital of such Purchaser Interest. NRB    =    the Net
Receivables Balance. AR    =    the Aggregate Reserves.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times after such Amortization Date.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Rating Agency” means, collectively, the nationally recognized rating agency or
agencies chosen by the Scotia Conduit to rate its respective Commercial Paper
notes at any time, including, as of the date hereof, S&P and Moody’s.

 

Exh. I-17



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Ratings Level” means, at any time, the “Ratings Level” set forth in the table
below corresponding to the “Qualification Requirements” set forth in the table
below.

 

Qualification Requirements

  

Ratings Level

The senior unsecured long-term debt ratings of Cardinal are (i) at BBB- or
higher (as determined by S&P) and (ii) at Baa3 or higher (as determined by
Moody’s)    Ratings Level 1 Cardinal does not qualify for Ratings Level 1 and
the senior unsecured long-term debt ratings of Cardinal are (i) at BB+ or higher
(as determined by S&P) and (ii) at Ba1 or higher (as determined by Moody’s)   
Ratings Level 2 Cardinal does not qualify for Ratings Level 1 or Ratings Level 2
and the senior unsecured long-term debt ratings of Cardinal are (i) at BB or
higher (as determined by S&P) and (ii) at Ba2 or higher (as determined by
Moody’s)    Ratings Level 3 Cardinal does not qualify for Ratings Level 1,
Ratings Level 2 or Ratings Level 3 for any reason    Ratings Level 4

“Receivable” means (i) for purposes of the Receivables Sale Agreement, (a) all
rights to payment owed (without giving effect to the transfers under any Griffin
RPA) to the applicable Originator for goods sold or services performed by such
Originator or in which such Originator has a security or other interest, whether
such rights to payment constitute an account, chattel paper, general intangible
or otherwise (as each of the foregoing terms is used in Article 9 of the UCC)
and includes, without limitation, the obligation to pay any Finance Charges with
respect thereto, excluding, however, any Excluded Receivable and (b) all rights
of Griffin under each Griffin RPA and (ii) for purposes of this Agreement,
(a) all rights to payment owed (without giving effect to the transfers under any
Griffin RPA or the Receivables Sale Agreement) to the applicable Originator for
goods sold or services performed by such Originator or in which such Originator
has a security or other interest, whether such rights to payment constitute an
account, chattel paper, general intangible or otherwise (as each of the
foregoing terms is used in Article 9 of the UCC) and includes without
limitation, the obligation to pay any Finance Charges with respect thereto,
excluding however, any Excluded Receivable and (b) all rights of Seller under
each Griffin RPA and the Receivables Sale Agreement. Rights to payment arising
from any one transaction, including, without limitation, rights

 

Exh. I-18



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

to payment represented by an individual invoice shall constitute a Receivable
separate from a Receivable consisting of the rights to payment arising from any
other transaction.

“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement, dated as of May 21, 2004, between Griffin and Seller, as the
same may be amended, restated or otherwise modified from time to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Security” means, with respect to any Receivable:

(i) all of Seller’s interest, if any, in the inventory and goods (including
returned or repossessed inventory or goods), the sale or financing of which by
the applicable Originator gave rise to such Receivable,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all of the Seller’s right, title and interest in the Records related to such
Receivable; provided, that with respect to any Contract, such Related Security
shall only include such right, title and interest as it relates to payment under
such Contract,

 

Exh. I-19



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(vi) all of Seller’s right, title and interest in, to and under each of the
Receivables Sale Agreement, the Performance Guaranty, each Griffin RPA, the Cash
Management Agreement, the Demand Loans, each Lock-Box and each Collection
Account, and

(vii) all proceeds of any of the foregoing.

“Required Financial Institutions” means, at any time, collectively, the
Financial Institutions with Commitments in excess of 66-2/3% of the aggregate
Commitments.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below; provided that such
notice shall be given by at least 11:00 a.m. (Chicago time) on such day:

 

Aggregate Reduction

  

Required Notice Period

£ $320,000,000    one Business Day > $320,000,000    two Business Days

“Scotia” means The Bank of Nova Scotia and its successors.

“Scotia Conduit” means Liberty Street Funding Corp. and its successors.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicing Agreement Amendments” means, collectively, (i) that certain Amendment
to Accounts Payable and Receivable Processing Agreement, dated as of June 29,
2000, between Cardinal West, Inc., a Nevada corporation (“CWI”) and Cardinal
Syracuse, Inc., (ii) that certain Amendment to Accounts Payable and Receivable
Processing Agreement, dated as of June 29, 2000, between CWI and Ohio
Valley-Clarksburg, Inc., (iii) that certain Amendment to Accounts Payable and
Receivable Processing Agreement, dated as of June 29, 2000, between CWI and
James W. Daly, Inc. and (iv) that certain Amendment to Accounts Payable and
Receivable Processing Agreement, dated as of June 29, 2000, between CWI and
Whitmire Distribution Corporation.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Servicing Reserve” means on any date, an amount equal to 1.5% multiplied by the
Net Receivables Balance as of the close of business of the Servicer on such
date.

 

Exh. I-20



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

“Settlement Date” means (A) the 20th calendar day of each month (or if such day
is not a Business Day, the next succeeding Business Day), and (B) the last day
of the relevant Tranche Period in respect of each Purchaser Interest of any
Financial Institution.

“Settlement Period” means (A) in respect of each Purchaser Interest of the
Conduits, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any Financial Institution, the entire Tranche Period of
such Purchaser Interest.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor to such corporation’s business of rating debt.

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus, an amount equal to 2% of such
Commitment.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

“Terminating Financial Institution” has the meaning set forth in Section 4.6(b).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Trade Show Receivable” means a Receivable originated at a trade show.

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Agent or Managing Agent and Seller,
commencing on a Business Day selected by Seller or the applicable Agent or

 

Exh. I-21



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Managing Agent pursuant to this Agreement. Such Tranche Period shall end on the
day in the applicable succeeding calendar month which corresponds numerically to
the beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the applicable Agent or Managing Agent, provided no such period shall exceed one
month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest of which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Agent or Managing Agent.

“Transaction Documents” means, collectively, this Agreement, the Original
Agreement, each Purchase Notice, the Receivables Sale Agreement, each Griffin
RPA, the Performance Guaranty, each Collection Account Agreement, each Fee
Letter, the Subordinated Note (as defined in the Receivables Sale Agreement),
the Collection Account Disclosure Letter and all other instruments, documents
and agreements executed and delivered in connection herewith or in connection
with the Original Agreement (other than the Contracts).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

“Weekly Report” means a report, in form and substance acceptable to the Agent
and each Managing Agent (appropriately completed), furnished by the Servicer to
the Agent and each Managing Agent pursuant to Section 8.5.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360-day basis.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of Illinois, and not specifically defined
herein, are used herein as defined in such Article 9.

 

Exh. I-22



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

 

JPMorgan Chase Bank, N.A., as Agent 1 Chase Tower Chicago, IL 60670
Attention:     [-] The Bank of Nova Scotia, as a Managing Agent One Liberty
Plaza, 26th Floor New York, NY 10006 Attention:     [-] ABN AMRO Bank N.V., as a
Managing Agent 540 West Madison Street, 27th Floor Chicago, IL 60661 Attention:
    Sharon Jones

 

  Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of October 31, 2006, by and among Cardinal Health Funding,
LLC, a Nevada limited liability company (the “Seller”), Griffin Capital, LLC, as
Servicer, the Financial Institutions, the Conduits, the Managing Agents and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent (the “Receivables Purchase Agreement”). Capitalized terms
used herein shall have the meanings assigned to such terms in the Receivables
Purchase Agreement.

 

Exh. II-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Each of the Agent and each Managing Agent is hereby notified of the following
Incremental Purchase:

 

Purchase Price:    $                             Portion of the Purchase Price
Payable by the JPMorgan Conduit’s Purchaser Group:1   
$                             Portion of Purchase Price Payable by the Scotia
Conduit’s Purchaser Group:2    $                             Portion of Purchase
Price Payable by the ABN Conduit’s Purchaser Group:3   
$                             Date of Purchase:    Requested Discount Rate:   
[LIBO Rate] [Prime Rate] [Pooled Commercial Paper rate] [Special Pooled
Commercial Paper rate] Requested Tranche Period:   
[                            ]

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. no. ( )

Please advise [Name] at telephone no. ( ) _________________ if any Conduit will
not be making this purchase.

 

--------------------------------------------------------------------------------

1 This amount will be equal to the JPMorgan Conduit's Pro Rata Share of the
Purchase Price specified above.

 

2 This amount will be equal to the Scotia Conduit's Pro Rata Share of the
Purchase Price specified above.

 

3 This amount will be equal to the ABN Conduit's Pro Rate Share of the Purchase
Price specified above.

 

Exh. II-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1
and 5.2 of the Receivables Purchase Agreement are true and correct on and as of
the Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Amortization Date has not occurred, the Aggregate Capital does not
exceed the Purchase Limit and the aggregate Purchaser Interests do not exceed
100%; and

(iv) the amount of Aggregate Capital is $_________ after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, CARDINAL HEALTH FUNDING, LLC

By:

    

Name:

 

Title:

 

Address:

 

 

Exh. II-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT III

LEGAL NAMES; JURISDICTIONS OF ORGANIZATION;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBERS;

STATE ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Seller

   Legal Name:    Cardinal Health Funding, LLC Jurisdiction of Organization   
Nevada Locations of Records:   

7690 W. Cheyenne Avenue

Suite 100

Las Vegas, Nevada 89129

Federal Employer’s Identification Number:    88-0462827 State Organizational
Identification Number:    LLC4939-2000

Servicer

   Legal Name:    Griffin Capital, LLC Jurisdiction of Organization    Nevada
Locations of Records:   

7690 W. Cheyenne Avenue

Suite 100

Las Vegas, Nevada 89129

Federal Employer’s Identification Number:    86-0860268 State Organizational
Identification Number:    LLC5421-2002

 

Exh. III-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IV

INTENTIONALLY OMITTED

 

Exh. IV-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Purchase Agreement dated as of October 31, 2006, among
Cardinal Health Funding, LLC, (the “Seller”), Griffin Capital, LLC, as servicer
(the “Servicer”), the Purchasers party thereto, the Managing Agents party
thereto and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)), as agent for such Purchasers (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected ______________________ of Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

6. As of the date hereof, the jurisdiction of organization of Seller is Nevada,
the jurisdiction of organization of the Servicer is Nevada, each of the Seller
and the Servicer is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect

 

Exh. V-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

in Nevada) and neither Seller or the Servicer has changed its jurisdiction of
organization since June 29, 2000.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of _________, ___.

 

   Name:   Title:  

 

Exh. V-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A. Schedule of Compliance as of __________, ____ with Section ___ of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:

 

Exh. V-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

[On letterhead of applicable Originator or Griffin]

[Lock-Box Bank/Concentration Bank/Depositary Bank]

 

  Re: [                                         ]

Ladies and Gentlemen:

Reference is hereby made to P.O. Box #_______ in [city, state, zip code] (the
“Lock-Box”) of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of
lock-box agreement] between you and [applicable Originator] (the “Company”)
dated _______ (the “Agreement”). You hereby confirm your agreement to perform
the services described therein. Among the services you have agreed to perform
therein, is to endorse all checks and other evidences of payment, and credit
such payments to the Company’s checking account no. _______ maintained with you
in the name of the Company (the “Lock-Box Account”).

Reference is hereby made to (i)*** [that certain Second Amended and Restated
Receivables Purchase and Sale Agreement, dated as of May 21, 2004, by and among
the Company and Griffin Capital, LLC (“Griffin”), as buyer, (ii)]***4 that
certain Amended and Restated Receivables Sale Agreement (as amended, restated or
otherwise modified from time to time, the “Receivables Sale Agreement”), dated
as of May 21, 2004, between the Company and Cardinal Health Funding, LLC, a
Nevada limited liability company (the “Seller”) and [(iii)] that certain Second
Amended and Restated Receivables Purchase Agreement (the “Receivables Purchase
Agreement”), dated as of October 31, 2006 by and among Seller, Griffin Capital,
LLC, as Servicer, certain financial institutions named therein and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
Agent.

The Company hereby informs you that ***[(i) pursuant to the Griffin RPA, the
Company has transferred all of its right, title and interest in and to, and
exclusive ownership and control of, the Lock-Box and the Lock-Box Account to
Griffin, (ii)]*** pursuant to the Receivables Sale Agreement, [Griffin/Company]
has transferred all of its right, title and interest in and to, and exclusive
ownership and control of, the Lock-Box and the Lock-Box Account to Seller and
(iii) pursuant to the Receivables Purchase

--------------------------------------------------------------------------------

4 Insert bracketed language marked with this symbol in each Collection Account
Agreement relating to an Originator’s account.

 

Exh. VI-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Agreement, Seller has granted a security interest in all of its right, title and
interest in and to, and, subject to the terms hereof, exclusive ownership and
control of, the Lock-Box and the Lock-Box Account to the Agent. The Company
***[, Griffin]*** and Seller hereby request that the name of the Lock-Box
Account be changed to “Griffin Capital, LLC, as Servicer.”

The Company ***[, Griffin]*** and Seller hereby irrevocably instruct you, and
you hereby agree, that (i) if at any time you receive any instruction originated
by JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)) (“JPMorgan”) directing the disposition of funds in the Lock-Box
Account you will comply with such instruction without further consent of the
Company, ***[Griffin,]*** Seller or any other person or entity, provided, that
until you receive notice in the form attached hereto as Annex A (a “Notice”)
from JPMorgan, Seller and the Company, as servicer, shall be entitled to give
instructions directing the disposition of funds in the Lock-Box Account;
(ii) notwithstanding anything to the contrary contained herein, if at any time
you receive conflicting instructions from JPMorgan and Seller ***[, Griffin]***
or the Company, you shall follow the instructions of JPMorgan and not Seller
***[, Griffin]*** or the Company; and (iii) upon receiving a Notice, (A) you
will take all instructions regarding the Lock-Box Account and the disposition of
funds therein solely from JPMorgan, (B) the name of the Lock-Box Account will be
changed to JPMorgan for itself and as agent (or any designee of JPMorgan) and
JPMorgan will have exclusive ownership of and access to and sole control of the
Lock-Box and the Lock-Box Account, and neither the Company, ***[Griffin,]***
Seller, nor any of their respective affiliates will have any control of the
Lock-Box or the Lock-Box Account or any access thereto, (C) you will either
continue to send the funds from the Lock-Box to the Lock-Box Account, or will
redirect the funds as JPMorgan may otherwise request, (D) you will transfer
monies on deposit in the Lock-Box Account, at any time, as directed by JPMorgan
and otherwise comply with all instructions received from JPMorgan with respect
to the Lock-Box and the Lock-Box Account without further consent by the Company,
***[Griffin,]*** Seller or any other person or entity, (E) all services to be
performed by you under the Agreement will be performed on behalf of JPMorgan,
and (F) all correspondence or other mail that you have agreed to send to the
Company ***[, Griffin]*** or Seller will be sent to JPMorgan at the following
address:

JPMorgan Chase Bank, N.A., as Agent

1 Chase Tower

Chicago, Illinois 60670

Attention: [-]

Moreover, upon such notice, JPMorgan for itself and as agent will have all
rights and remedies given to the Company (and ***[Griffin and]*** Seller, as the
Company’s assignee[s]) under the Agreement. Seller agrees, however, to continue
to pay all fees and other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by JPMorgan for the purpose of receiving
funds from the Lock-Box are subject to the liens of JPMorgan for itself and as
agent, and will not be

 

Exh. VI-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

subject to deduction, set-off, recoupment, banker’s lien or any other right you
or any other party may have against the Company, ***[Griffin,]*** Seller or any
of their respective affiliates (including, without limitation, any security
interest therein arising by operation of law or otherwise, which security
interest is hereby released and terminated).

You hereby acknowledge and agree that (i) you are executing this letter
agreement and agree to perform hereunder in your capacity as a “bank” as defined
in Section 9-102 of the UCC; (ii) the Lock-Box Account is, and will be
maintained as, a “deposit account” as defined in Section 9-102 of the UCC and
shall be governed by the laws of the State of Illinois; (iii) regardless of any
provision in any other agreement, for purposes of the UCC, Illinois shall be
deemed to be your jurisdiction (within the meaning of Section 9-304 of the UCC);
(iv) there are no agreements entered into between you and/or the Company ***[,
Griffin]*** or Seller with respect to the Lock-Box Account, except the
Agreement; (v) you have not entered into, and until termination of this letter
agreement will not enter into, any agreement with any other party relating to
the Lock-Box Account and/or any financial assets or funds credited or deposited
thereto pursuant to which you have agreed to comply with instructions (within
the meaning of Section 9-104 of the UCC) of such other party; (vi) you will not
change the name or account number of the Lock-Box Account without the prior
written consent of JPMorgan; (vii) you have not entered into, and until
termination of this letter agreement will not enter into, any agreement
purporting to limit or condition your obligation to comply with instructions;
(viii) except for the claims and interest of JPMorgan and Seller in the Lock-Box
Account, you do not know of any lien on or claim to, or interest in the Lock-Box
Account or funds deposited or credited thereto; and (ix) if any party asserts
any lien, encumbrance or similar process against the Lock-Box Account or funds
deposited or credited thereto, you will promptly notify JPMorgan and Seller
thereof. All references herein to the “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in the State of Illinois.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement or any other
agreement now existing or hereafter entered into, this letter agreement will
exclusively govern and control. Each party agrees to take all actions reasonably
requested by any other party to carry out the purposes of this letter agreement
or to preserve and protect the rights of each party hereunder.

 

Exh. VI-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours,

[APPLICABLE ORIGINATOR]

By:        Name:   Title: GRIFFIN CAPITAL, LLC By:        Name:   Title:

 

Acknowledged and agreed to this ______ day of [COLLECTION BANK] By:       

Name:

 

Title:

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago), as Agent By:       

Name:

 

Title:

 

Exh. VI-4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

ANNEX A

FORM OF NOTICE

[On letterhead of JPMorgan]

,

[Collection Bank/Depositary Bank/Concentration Bank]

 

  Re: [                                         ]

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [applicable Originator], Griffin Capital, LLC, you and
us, to have the name of, and to have exclusive ownership and sole control of,
account number (the “Lock-Box Account”) maintained with you, transferred to us.
You are hereby instructed not to accept any direction, instructions or
entitlement orders with respect to the Lock-Box Account or the funds credited
thereto from any person or entity other than us, unless otherwise ordered by a
court of competent jurisdiction. [The Lock-Box Account will henceforth be a
zero-balance account, and funds deposited in the Lock-Box Account should be sent
at the end of each day to                         .] You have further agreed to
perform all other services you are performing under that certain agreement dated
between you and [applicable Originator] on our behalf.

We appreciate your cooperation in this matter.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago)) (for itself and as agent)

By:        Name:         Title:      

 

Annex A-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Second Amended and Restated Receivables Purchase
Agreement dated as of October 31, 2006 by and among Griffin Capital, LLC, a
Nevada limited liability company, as Servicer, the Conduits party thereto, the
Managing Agents party thereto, JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as Agent, and the Financial Institutions
party thereto (as amended, modified or restated from time to time, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein are used with the meanings set forth or incorporated by reference
in the Receivables Purchase Agreement.

B. Assignor is a Financial Institution party to the Receivables Purchase
Agreement, and Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee an undivided ____________% (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Receivables Purchase Agreement and the Transaction Documents,
including, without limitation, Assignor’s Commitment and (if applicable) the
Capital of Assignor’s Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Conduit in the Assignor’s
and Assignee’s Purchase Group, Assignor and Assignee. From and after the
Effective Date, Assignee shall be a Financial Institution party to the
Receivables Purchase Agreement for all purposes thereof as if Assignee were an
original party thereto and Assignee agrees to be bound by all of the terms and
provisions contained therein.

2. If Assignor has no outstanding Capital under the Receivables Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of

 

Exh. VII-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Receivables Purchase Agreement, including, without limitation,
the Transferred Percentage of Assignor’s future funding obligations under
Article I of the Receivables Purchase Agreement.

3. If Assignor has any outstanding Capital under the Receivables Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Receivables Purchase Agreement and the
Transaction Documents, including, without limitation, the Transferred Percentage
of Assignor’s future funding obligations under Article I of the Receivables
Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Receivables Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Receivables Purchase Agreement or the Transaction Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of Assignee, the Receivables Purchase Agreement or any other instrument
or document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, any Obligor, any Affiliate of Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of Seller of any of their
respective obligations under the Transaction Documents or any other instrument
or document furnished pursuant thereto

 

Exh. VII-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

or in connection therewith; (c) Assignee confirms that it has received a copy of
the Receivables Purchase Agreement and copies of such other Transaction
Documents, and other documents and information as it has requested and deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (d) Assignee will, independently and without reliance upon
the Agent, any Conduit, the Seller or any other Financial Institution or
Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Receivables Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (f) Assignee appoints and authorizes
_________ to take such action as agent on its behalf and to exercise such powers
under the Transaction Documents as are delegated to the Managing Agent for the
Assignee’s Purchaser Group by the terms thereof, together with such powers as
are reasonably incidental thereto; and (g) Assignee agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Receivables Purchase Agreement and the other Transaction Documents, are required
to be performed by it as a Financial Institution (including, without limitation,
as a Related Financial Institution) or, when applicable, as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Receivables Purchase
Agreement, including, without limitation, Article I, Sections 4.1, and 14.6
thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor, the Conduit
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Conduit, it will not institute against, or join any other
Person in instituting against, any Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:        Name:   Title: [ASSIGNEE] By:        Name:   Title:

 

Exh. VII-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date: _______________, ____

Transferred Percentage: ________%

 

    

A-1

  

A-2

  

B-1

  

B-2

Assignor   

Commitment

(prior to giving effect to the Assignment Agreement)

  

Commitment

(after giving effect to the Assignment Agreement)

  

Outstanding Capital

(if any)

   Ratable Share of Outstanding Capital                      

A-2

  

B-1

  

B-2

Assignee      

Commitment

(after giving effect to the Assignment Agreement)

  

Outstanding Capital

(if any)

   Ratable Share of Outstanding Capital            

Assignee is a Related Financial Institution for: ________________________

Address for Notices

__________________________

__________________________

Attention:

Phone:

Fax:

 

Exh. VII-4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

TO: ________________________, Assignor

_______________________________

_______________________________

_______________________________

TO: ________________________, Assignee

_______________________________

_______________________________

_______________________________

The undersigned, as Agent under the Second Amended and Restated Receivables
Purchase Agreement, dated as of October 31, 2006 by and among Cardinal Health
Funding, LLC, Griffin Capital, LLC, a Nevada limited liability company, as
Servicer, the Conduits party thereto, the Managing Agents party thereto,
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent, and the Financial Institutions party thereto, hereby
acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of ____________, ____ between __________________, as
Assignor, and __________________, as Assignee. Terms defined in such Assignment
Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be ______________, ____.

2. The Conduit in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Receivables Purchase
Agreement.

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago)),

individually and as Agent

By:       Title:       [APPLICABLE COMPANY] By:       Title:      

 

Exh. VII-5



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

SEE EXHIBIT V TO RECEIVABLES SALE AGREEMENT

 

Exh. VIII-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IX

FORM OF CONTRACT(S)

SEE ATTACHED

 

Exh. IX-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT X

FORM OF MONTHLY REPORT

SEE ATTACHED

 

Exh. X-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XI

FORM OF PERFORMANCE GUARANTY

This Performance Guaranty (this “Guaranty”), dated as of June 29, 2000, is
executed by Cardinal Health, Inc., an Ohio corporation (“Cardinal” or the
“Performance Guarantor”) in favor of Cardinal Health Funding, LLC, a Nevada
limited liability company (together with its successors and assigns,
“Beneficiary”).

RECITALS

1. Griffin Capital Corporation (“Griffin”) has entered into separate and several
Amended and Restated Receivables Purchase and Sale Agreements (as amended,
restated or otherwise modified from time to time, each a “Griffin RPA”), each
dated as of June 29, 2000, with each of Cardinal Syracuse, a New York
corporation, Ohio-Valley-Clarksburg, Inc., a Delaware corporation, James W.
Daly, Inc., a Massachusetts corporation and Whitmire Distribution Corp., a
Delaware corporation (collectively, the “Originators” and, together with
Griffin, the “Transaction Parties”), pursuant to which each Originator, subject
to the terms and conditions thereof, is selling all of its right, title and
interest in and to its accounts receivable.

2. Griffin and Beneficiary have entered into a Receivables Sale Agreement, dated
as of June 29, 2000 (as amended, restated or otherwise modified from time to
time, the “Receivables Sale Agreement”), pursuant to which Griffin, subject to
the terms and conditions contained therein, is selling its right, title and
interest in and to all of the accounts receivable purchased by Griffin under
each Griffin RPA to Beneficiary. In turn, Beneficiary has entered into a
Receivables Purchase Agreement, dated as of June 29, 2000, by and among
Beneficiary, Griffin, as Servicer, Preferred Receivables Funding Corporation,
the Financial Institutions and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as Agent (as amended, restated or otherwise
modified, the “Receivables Purchase Agreement” and, together with each Griffin
RPA and the Receivables Sale Agreement, the “Agreements”), pursuant to which
Beneficiary is selling undivided interests in the accounts receivable it
purchases from Griffin under the Receivables Sale Agreement.

3. Each Originator and Griffin is a Subsidiary of Performance Guarantor and
Performance Guarantor is expected to receive substantial direct and indirect
benefits from the sale of the accounts receivable by the Originators to Griffin
under the applicable Griffin RPA and by Griffin to Beneficiary under to the
Receivables Sale Agreement (which benefits are hereby acknowledged).

4. As an inducement for Beneficiary to enter into the Receivables Sale
Agreement, Performance Guarantor has agreed to guaranty the due and punctual
performance by each Originator of its obligations under the applicable Griffin
RPA and by Griffin of its obligations under the Receivables Sale Agreement and
the Receivables Purchase Agreement.

 

Exh. XI-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

5. Performance Guarantor wishes to guaranty the due and punctual performance by
the Originators and Griffin of their respective Obligations (as hereinafter
defined), as provided herein.

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Receivables Purchase
Agreement. In addition:

“Obligations” means, collectively, (i) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator under
and pursuant to the applicable Griffin RPA and each other document executed and
delivered by each such Originator pursuant to such Griffin RPA, including,
without limitation, the due and punctual payment of all sums which are or may
become due and owing by each such Originator under such Griffin RPA, whether for
fees, expenses (including counsel fees), indemnified amounts or otherwise,
whether upon any termination or for any other reason, (ii) all covenants,
agreements, terms, conditions and indemnities to be performed and observed by
Griffin under and pursuant to the Receivables Sale Agreement and each other
document executed and delivered by Griffin pursuant to the Receivables Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by Griffin under the Receivables Sale
Agreement, whether for fees, expenses (including counsel fees), indemnified
amounts or otherwise, whether upon any termination or for any other reason and
(iii) all obligations of Griffin (1) as Servicer under the Receivables Purchase
Agreement, or (2) which arise pursuant to Sections 8.2, 8.3 or 14.4(a) of the
Receivables Purchase Agreement as a result of its termination as Servicer.

Section 2. Guaranty of Performance of Obligations. Performance Guarantor hereby
guarantees to Beneficiary, the full and punctual payment and performance by each
Transaction Party of its respective Obligations. This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual performance of
all of the Obligations of the Transaction Parties under the Agreements and each
other document executed and delivered by each such Transaction Party pursuant to
the Agreements and is in no way conditioned upon any requirement that
Beneficiary first attempt to collect any amounts owing by any Transaction Party
to Beneficiary, the Agent or the Purchasers from any other Person or resort to
any collateral security, any balance of any deposit account or credit on the
books of Beneficiary, the Agent or any Purchaser in favor of any Transaction
Party or any other Person or other means of obtaining payment. Should any
Transaction Party default in the payment or performance of any of the
Obligations, Beneficiary (or its assigns) may cause the immediate performance by
Performance Guarantor of the Obligations and cause any payment Obligations to
become forthwith due and payable to Beneficiary (or its assigns), without demand
or notice of any nature (other than as expressly provided herein), all of which
are hereby expressly waived by Performance Guarantor. Notwithstanding the
foregoing, this Guaranty is not a guarantee

 

Exh. XI-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

of the collection of any of the Receivables and Performance Guarantor shall not
be responsible for any Obligations to the extent the failure to perform such
Obligations by any Transaction Party results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided, that nothing herein shall
relieve any Transaction Party from performing in full its Obligations under any
Agreement or Performance Guarantor of its undertaking hereunder with respect to
the full performance of such duties.

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Beneficiary (and its assigns), forthwith upon demand in funds
immediately available to Beneficiary, all reasonable costs and expenses
(including court costs and legal expenses) incurred or expended by Beneficiary
in connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Guaranty from the time
when such amounts become due until payment, at a rate of interest (computed for
the actual number of days elapsed based on a 360 day year) equal to the Prime
Rate plus 2% per annum, such rate of interest changing when and as the Prime
Rate changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Guaranty, notice of any action taken or omitted by
Beneficiary (or its assigns) in reliance on this Guaranty, and any requirement
that Beneficiary (or its assigns) be diligent or prompt in making demands under
this Guaranty, giving notice of any Termination Event, Amortization Event, other
default or omission by any Transaction Party or asserting any other rights of
Beneficiary under this Guaranty. Performance Guarantor warrants that it has
adequate means to obtain from each Transaction Party, on a continuing basis,
information concerning the financial condition of such Transaction Party, and
that it is not relying on Beneficiary to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Obligations by virtue of any statute
of limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Beneficiary (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Guaranty, to
deal with each Transaction Party and with each other party who now is or after
the date hereof becomes liable in any manner for any of the Obligations, in such
manner as Beneficiary in its sole discretion deems fit, and to this end
Performance Guarantor agrees that the validity and enforceability of this
Guaranty, including without limitation, the provisions of Section 8 hereof,
shall not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Obligations or any part thereof or any agreement relating thereto at any
time; (b) any failure or omission to enforce any right, power or remedy with
respect to the Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of any Termination Event, Amortization
Event, or default with respect to the Obligations or any part thereof or any
agreement relating thereto; (d) any release, surrender, compromise, settlement,
waiver,

 

Exh. XI-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Obligations or any part
thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of any Transaction Party or any part thereof or amounts which are
not covered by this Guaranty even though Beneficiary (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Transaction Party or to amounts which are not covered by
this Guaranty; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Transaction Party in
connection herewith or any unrelated transaction; (h) any assignment or transfer
of the Obligations or any part thereof; or (i) any failure on the part of any
Transaction Party to perform or comply with any term of the Agreements or any
other document executed in connection therewith or delivered thereunder, all
whether or not Performance Guarantor shall have had notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.

Section 5. Unenforceability of Obligations Against Transaction Parties.
Notwithstanding (a) any change of ownership of any Transaction Party or the
insolvency, bankruptcy or any other change in the legal status of any
Transaction Party; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any Transaction Party or Performance Guarantor
to maintain in full force, validity or effect or to obtain or renew when
required all governmental and other approvals, licenses or consents required in
connection with the Obligations or this Guaranty, or to take any other action
required in connection with the performance of all obligations pursuant to the
Obligations or this Guaranty; or (d) if any of the moneys included in the
Obligations have become irrecoverable from any Transaction Party for any other
reason other than final payment in full of the payment Obligations in accordance
with their terms, this Guaranty shall nevertheless be binding on Performance
Guarantor. This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Transaction Party or for any
other reason with respect to any Transaction Party, all such amounts then due
and owing with respect to the Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Obligations, shall be immediately due and payable by Performance
Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Beneficiary that:

(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate power and all governmental
licenses, authorizations,

 

Exh. XI-4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted.

(b) Authorization, Execution and Delivery; Binding Effect. Performance Guarantor
has the corporate power and authority and legal right to execute and deliver
this Guaranty, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Performance Guarantor of this
Guaranty, the performance of its obligations and consummation of the
transactions contemplated hereunder have been duly authorized by proper
corporate proceedings, and Performance Guarantor has duly executed and delivered
this Guaranty. This Guaranty constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally.

(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Guaranty and the performance of its obligations hereunder are
within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its articles of incorporation
or by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its property
and, do not result in the creation or imposition of any Adverse Claim on assets
of Performance Guarantor.

(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of March 31, 2000,
heretofore delivered to Beneficiary have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
date and for the period ended on such date. Since the later of (i) March 31,
2000, and (ii) the last time this representation was made or deemed made, no
event has occurred which would or could reasonably be expected to have a
Material Adverse Effect.

(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The United States income tax returns of Performance Guarantor have
been audited by the Internal Revenue Service through the fiscal year ended
June 30, 1998. No federal or state tax liens have been filed and no claims are
being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.

 

Exh. XI-5



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Guaranty, or (iii) the validity or enforceability of any of this Guaranty or the
rights or remedies of Beneficiary hereunder. Performance Guarantor is not in
default with respect to any order of any court, arbitrator or governmental body
and does not have any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6(d).

Section 7. Maintenance of Minimum Net Worth. Until the Obligations are paid in
full, Performance Guarantor covenants to Beneficiary that Performance Guarantor
will not permit its Net Worth (as defined below) to be less than $2,550,000,000
at any time. For purposes of this Section 7, “Net Worth” means, at any time, the
consolidated stockholder’s equity of Performance Guarantor and its Subsidiaries
calculated on a consolidated basis as of such time in accordance with generally
accepted accounting principles in effect in the United States from time to time.

Section 8. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Obligations are paid in full Performance Guarantor:
(a) will not enforce or otherwise exercise any right of subrogation to any of
the rights of Beneficiary, the Agent or any Purchaser against any Transaction
Party, (b) hereby waives all rights of subrogation (whether contractual, under
Section 509 of the United States Bankruptcy Code, at law or in equity or
otherwise) to the claims of Beneficiary, the Agent and the Purchasers against
each Transaction Party and all contractual, statutory or legal or equitable
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as that term is defined in the United States Bankruptcy Code) which
Performance Guarantor might now have or hereafter acquire against any
Transaction Party that arise from the existence or performance of Performance
Guarantor’s obligations hereunder, (c) will not claim any setoff, recoupment or
counterclaim against any Transaction Party in respect of any liability of
Performance Guarantor to such Transaction Party and (d) waives any benefit of
and any right to participate in any collateral security which may be held by
Beneficiaries, the Agent or the Purchasers. The payment of any amounts due with
respect to any indebtedness of any Transaction Party now or hereafter owed to
Performance Guarantor is hereby subordinated to the prior payment in full of all
of the Obligations. Performance Guarantor agrees that, after the occurrence of
any default in the payment or performance of any of the Obligations, Performance
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of any Transaction Party to Performance Guarantor until all of the
Obligations shall have been paid and performed in full. If, notwithstanding the
foregoing sentence, Performance Guarantor shall collect, enforce or receive any
amounts in respect of such indebtedness while any Obligations are still
unperformed or outstanding, such amounts shall be collected, enforced and
received by Performance Guarantor as trustee

 

Exh. XI-6



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

for Beneficiary (and its assigns) and be paid over to Beneficiary (or its
assigns) on account of the Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this Guaranty.
The provisions of this Section 8 shall be supplemental to and not in derogation
of any rights and remedies of Beneficiary under any separate subordination
agreement which Beneficiary may at any time and from time to time enter into
with Performance Guarantor.

Section 9. Termination of Performance Guaranty. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Receivables Purchase
Agreement is terminated, provided, that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of any
Transaction Party or otherwise, as though such payment had not been made or
other satisfaction occurred, whether or not Beneficiary (or its assigns) is in
possession of this Guaranty. No invalidity, irregularity or unenforceability by
reason of the federal bankruptcy code or any insolvency or other similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect the Obligations shall impair, affect, be a defense to or
claim against the obligations of Performance Guarantor under this Guaranty.

Section 10. Effect of Bankruptcy. This Performance Guaranty shall survive the
insolvency of each Transaction Party and the commencement of any case or
proceeding by or against any Transaction Party under the federal bankruptcy code
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal bankruptcy code
with respect to any Transaction Party or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any
Transaction Party is subject shall postpone the obligations of Performance
Guarantor under this Guaranty.

Section 11. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, Beneficiary (and its assigns) is hereby authorized at any time
and from time to time, without notice to Performance Guarantor (any such notice
being expressly waived by Performance Guarantor) and to the fullest extent
permitted by law, to set off and apply any deposits and other sums against the
obligations of Performance Guarantor under this Guaranty, whether or not
Beneficiary (or any such assign) shall have made any demand under this Guaranty
and although such Obligations may be contingent or unmatured.

Section 12. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Beneficiary receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

 

Exh. XI-7



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Section 13. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Beneficiary (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Beneficiary may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Beneficiary (or its assigns) may
reasonably consider necessary or desirable to give full effect to this Guaranty
and to perfect and preserve the rights and powers of Beneficiary hereunder.

Section 14. Successors and Assigns. This Performance Guaranty shall be binding
upon Performance Guarantor, its successors and permitted assigns, and shall
inure to the benefit of and be enforceable by Beneficiary and its successors and
assigns. Performance Guarantor may not assign or transfer any of its obligations
hereunder without the prior written consent of each of Beneficiary and the
Agent. Without limiting the generality of the foregoing sentence, Beneficiary
may assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Obligations, or sell participations in any interest therein, to any other entity
or other person, and such other entity or other person shall thereupon become
vested, to the extent set forth in the agreement evidencing such assignment,
transfer or participation, with all the rights in respect thereof granted to the
Beneficiaries herein.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by
Beneficiary, the Agent and Performance Guarantor. No failure on the part of
Beneficiary to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

Section 16. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Beneficiary, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Beneficiary may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 16.

Section 17. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

Section 18. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
BENEFICIARY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR

 

Exh. XI-8



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED
IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH OF PERFORMANCE
GUARANTOR AND BENEFICIARY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

Section 19. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of Conduit or any Unconditional
Liquidity Provider, it will not institute against, or join any other Person in
instituting against, Conduit or any such entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Section 20. Miscellaneous. This Guaranty constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations. The
provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of Performance Guarantor hereunder would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of Performance Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by Performance Guarantor or
Beneficiary, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding. Any provisions
of this Guaranty which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Unless otherwise specified, references herein to “Section” shall mean a
reference to sections of this Guaranty.

*     *     *     *

 

Exh. XI-9



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, Performance Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

 

CARDINAL HEALTH, INC. By:      Name:    Title:   Address:   

7000 Cardinal Place

Dublin, OH 43017

Attn: Mr. Richard J. Miller

 

Exh. XI-10



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XII

FORM OF REDUCTION NOTICE

_____________________, 20___

JPMorgan Chase Bank, N.A., as Agent

1 Chase Tower

Chicago, Illinois 60670

Attention: [-]

The Bank of Nova Scotia, as Managing Agent

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: [-]

ABN AMRO N.V., as Managing Agent

540 West Madison Street, 27th Floor

Chicago, IL 60661

Attention: [-]

Ladies and Gentlemen:

The undersigned, ____________________________, refers to the Second Amended and
Restated Receivables Purchase Agreement, dated as of October 31, 2006 (the
“Receivables Purchase Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, Griffin Capital, LLC, as Servicer (
“Servicer”), certain Conduits party thereto, certain Financial Institutions
parties thereto, certain Managing Agents party thereto and JPMorgan Chase Bank,
N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as Agent for
such Conduits and Financial Institutions (the Conduits and the Financial
Institutions, collectively, the “Purchasers”). Pursuant to Section 1.3 of the
Receivables Purchase Agreement, the undersigned hereby irrevocably notifies you
that it will repay [all] [a portion] of the Capital outstanding under the
Receivables Purchase Agreement and in that connection sets forth below the
information relating to such repayment (the “Proposed Reduction”):

The Business Day of the Proposed Reduction is _________________, 20_____. The
total amount of the Proposed Reduction is _____________________. The Pro Rata
Share of the Proposed Reduction for each Conduit is:

______________ for Falcon Asset Securitization Company LLC (formerly Falcon
Asset Securitization Corporation),

 

Exh. XII-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

______________ for the Scotia Conduit and

______________ for the ABN Conduit.

The Pro Rata Share of the Proposed Reduction for each Financial Institution is:
______________ for JPMorgan Chase Bank, N.A. (successor by merger to Bank One,
NA (Main Office Chicago)) with respect to Falcon Asset Securitization Company
LLC (formerly Falcon Asset Securitization Corporation), _______________ for
Scotia and ___________ for ABN.

On the date of the Proposed Reduction, the Seller shall pay to each relevant
Purchaser(s), an amount equal to (i) such Purchaser’s Pro Rata Share of the
outstanding Capital described above, plus (ii) all Broken Funding Costs (if
any), plus (iii) all other amounts payable to the Agent or any Purchaser under
the Transaction Documents.

 

Very truly yours, CARDINAL HEALTH FUNDING, LLC By:        Name:   Title:  
Address:

 

Exh. XII-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT XIII

FORM OF INTERIM MONTHLY REPORT

SEE ATTACHED

 

Exh. XIII-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS, PAYMENT

ADDRESSES;

RELATED FINANCIAL INSTITUTIONS AND MANAGING AGENTS

Commitments and Payment Addresses of Financial Institutions

 

Financial Institution

   Commitment   

Payment Address

JPMorgan Chase Bank, N.A.

(successor by merger to Bank One, NA (Main Office Chicago)), with respect to
Falcon Asset Securitization Company LLC (formerly Falcon Asset Securitization
Corporation)

   $ 306,000,000   

JPMorgan Chase Bank, N.A.

1 Chase Tower

Chicago, IL 60670

The Bank of Nova Scotia    $ 255,000,000   

The Bank of Nova Scotia

One Liberty Plaza, 24th Floor

New York, NY 10006

Attn: Asset-Backed Finance

Administration, Vilma Pindling

Phone: (212) 225-5410

Fax: (212) 225-6465

ABN AMRO Bank N.V.    $ 255,000,000   

ABN AMRO Bank N.V.

Asset Securitization

540 West Madison Street,

27th Floor

Chicago, Illinois 60661

Attention: Windmill

Fax: (312) 992-1527

 

Sch. A-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Conduit Purchase Limits, Payment Addresses and Related Financial Institutions of
Conduits

 

Conduit

   Conduit
Purchase Limit   

Payment Address

  

Related Financial Institution

Falcon Asset Securitization Company LLC (formerly Falcon Asset Securitization
Corporation)    $ 300,000,000   

c/o JPMorgan Chase Bank, N.A.,

as Agent

1 Chase Tower

Chicago, IL 60670

   JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)) Liberty Street Funding Corp.    $ 250,000,000   

c/o The Bank of Nova Scotia

One Liberty Plaza, 24th Floor

New York, NY 10006

Attn: Asset-Backed Finance Administration, Vilma Pindling

Phone: (212) 225-5410

Fax: (212) 225-6465

   The Bank of Nova Scotia Windmill Funding Corporation    $ 250,000,000   

Windmill Funding Corporation

c/o ABN AMRO Bank, N.V.

540 West Madison Street,

27th Floor

Chicago, Illinois 60661

Attention: Windmill

Fax: (312) 992-1527

   ABN AMRO Bank N.V.

 

Sch. A-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Managing Agents

 

Purchasers

  

Managing Agent

Falcon Asset Securitization Company LLC

(formerly Falcon Asset Securitization Corporation), as Conduit

 

JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Financial Institution

   None

Liberty Street Funding Corp., as Conduit

 

The Bank of Nova Scotia, as Financial Institution

   The Bank of Nova Scotia

Windmill Funding Corporation, as Conduit

 

ABN AMRO Bank N.V., as Financial Institution

   ABN AMRO Bank N.V. Purchaser Groups Falcon Asset Securitization Company LLC
(formerly Falcon Asset Securitization Corporation), as Conduit JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
Financial Institution and as Agent Liberty Street Funding Corp., as Conduit The
Bank of Nova Scotia, as Financial Institution and as Managing Agent Windmill
Funding Corporation, as Conduit ABN AMRO Bank N.V., as Financial Institution and
as Managing Agent

 

Sch. A-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT AND SCOTIA

ON OR PRIOR TO THE DATE HEREOF

PART I: Documents to be Delivered in Connection with each Amended and Restated
Griffin RPA

 

1. Executed copies of each Amended and Restated Griffin RPA, duly executed by
the parties thereto.

 

2. Copy of the Resolutions of the Board of Directors of each Originator
certified by its Secretary, authorizing such Originator’s execution, delivery
and performance of the applicable Amended and Restated Griffin RPA and the other
documents to be delivered by it thereunder.

 

3. Articles or Certificate of Incorporation of each Originator certified by the
Secretary of State of its jurisdiction of incorporation on or within thirty
(30) days prior to the date of the applicable Amended and Restated Griffin RPA.

 

4. Good Standing Certificate for each Originator issued by the Secretaries of
State of its state of incorporation and each jurisdiction where its chief
executive office or principal place of business is located, each of which is
listed below:

 

  (a) Cardinal Health 106, Inc.: Massachusetts

 

  (b) Cardinal Health 110, Inc.: Delaware, Ohio

 

5. A certificate of the Secretary of each Originator certifying: (i) the names
and signatures of the officers authorized on its behalf to execute the
applicable Amended and Restated Griffin RPA and any other documents to be
delivered by it thereunder and (ii) a copy of such Originator’s By-Laws.

 

6. Time stamped receipt copies of proper financing statements and financing
statement amendments, duly filed under the UCC on or before the date hereof in
all jurisdictions as may be necessary or, in the opinion of Griffin (or its
assigns), desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by each
Griffin RPA.

 

7. A favorable opinion of legal counsel for the Originators reasonably
acceptable to Griffin (or its assigns) which addresses the following matters and
such other matters as Griffin (or its assigns) may reasonably request:

 

  •   Each Originator is a corporation duly incorporated, validly existing, and
in good standing under the laws of its state of incorporation.

 

Sch. B-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

  •   Each Originator has all requisite authority to conduct its business in
each jurisdiction where failure to be so qualified would have a material adverse
effect on such Originator’s business.

 

  •   Each Originator has all requisite power and authority to execute, deliver
and perform all of its obligations under the applicable Amended and Restated
Griffin RPA and each other Transaction Document to which it is a party.

 

  •   The execution and delivery by each Originator of the applicable Amended
and Restated Griffin RPA and each other Transaction Document to which it is
party and its performance of its obligations thereunder have been duly
authorized by all necessary corporate action and proceedings on the part of such
Originator and will not:

 

  (a) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

 

  (b) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Originator; or

 

  (c) result in the creation or imposition of any Adverse Claim on assets of
such Originator or any of its Subsidiaries (except as contemplated by the
Griffin RPA).

 

  •   Each Amended and Restated Griffin RPA and each other Transaction Document
to which any Originator is a party has been duly executed and delivered by such
Originator and constitutes the legal, valid, and binding obligation of such
Originator enforceable in accordance with its terms, except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.

 

  •   The provisions of each Griffin RPA are sufficient to constitute
authorization by each Originator for the filing of the financing statements
required under the Griffin RPA.

 

  •   With respect to each Originator, for the purposes of the Uniform
Commercial Code as in effect in its state of organization, such Originator is a
“registered organization”.

 

  •  

The provisions of each Griffin RPA are effective to create a valid security
interest in favor of Griffin in all Receivables and upon the filing of

 

Sch. B-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

 

financing statements, Griffin shall acquire a first priority, perfected security
interest in such Receivables.

 

  •   To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Originator or any Affiliate of any Originator,
which would materially adversely affect the business or financial condition of
such Originator and its Affiliates taken as a whole or which would materially
adversely affect the ability of such Originator to perform its obligations under
the applicable Griffin RPA.

 

8. A “true sale” opinion of counsel for each Originator with respect to the
transactions contemplated by each Griffin RPA.

 

9. A Compliance Certificate for each Originator certifying as to: (i) the truth
and accuracy of all representations and warranties of such Originator in the
applicable Griffin RPA and (ii) no default under the applicable Griffin RPA as
of the date hereof.

 

10. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with each Griffin RPA.

PART II: Documents to be Delivered in Connection with the Receivables Sale
Agreement

 

1. Executed copies of the Receivables Sale Agreement, duly executed by the
parties thereto.

 

2. Copy of the Resolutions of the Board of Directors of Griffin certified by its
Secretary, authorizing Griffin’s execution, delivery and performance of the
Receivables Sale Agreement and the other documents to be delivered by it
thereunder.

 

3. Articles of Organization of Griffin certified by the Secretary of State of
the jurisdiction of organization of Griffin on or within thirty (30) days prior
to the date hereof.

 

4. Good Standing Certificate for Griffin issued by the Secretaries of State of
its state of organization and each jurisdiction where its chief executive office
or principal place of business is located, each of which is listed below:

 

  (a) Nevada

 

5. A certificate of the Secretary of Griffin certifying: (i) the names and
signatures of the officers authorized on its behalf to execute the Receivables
Sale Agreement and any other documents to be delivered by it thereunder and
(ii) a copy of Griffin’s Operating Agreement.

 

Sch. B-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

6. Time stamped receipt copies of proper financing statements and financing
statement amendments, duly filed under the UCC on or before the date hereof in
all jurisdictions as may be necessary or, in the opinion of Seller (or its
assigns), desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by the
Receivables Sale Agreement.

 

7. A favorable opinion of legal counsel for Griffin reasonably acceptable to
Seller (or its assigns) which addresses the following matters and such other
matters as Seller (or its assigns) may reasonably request:

 

  •   Griffin is a limited liability company duly organized, validly existing,
and in good standing under the laws of its state of organization.

 

  •   Griffin has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on Griffin’s business.

 

  •   Griffin has all requisite power and authority to execute, deliver and
perform all of its obligations under the Receivables Sale Agreement and each
other Transaction Document to which it is a party.

 

  •   The execution and delivery by Griffin of the Receivables Sale Agreement
and each other Transaction Document to which it is party and its performance of
its obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of Griffin and will not:

 

  (a) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

 

  (b) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon Griffin; or

 

  (c) result in the creation or imposition of any Adverse Claim on assets of
Griffin or any of its Subsidiaries (except as contemplated by the Receivables
Sale Agreement).

 

  •   The Receivables Sale Agreement and each other Transaction Document to
which it is a party has been duly executed and delivered by Griffin and
constitutes the legal, valid, and binding obligation of Griffin enforceable in
accordance with its terms, except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.

 

Sch. B-4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

  •   The provisions of the Receivables Sale Agreement are sufficient to
constitute authorization by Griffin for the filing of the financing statements
required under the Receivables Sale Agreement.

 

  •   For purposes of the Nevada UCC, Griffin is a “registered organization”.

 

  •   The provisions of the Receivables Sale Agreement are effective to create a
valid security interest in favor of Seller in all Receivables and upon the
filing of financing statements, Seller shall acquire a first priority, perfected
security interest in such Receivables.

 

  •   To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against Griffin or any Affiliate of Griffin, which would
materially adversely affect the business or financial condition of Griffin and
its Affiliates taken as a whole or which would materially adversely affect the
ability of Griffin to perform its obligations under the Receivables Sale
Agreement.

 

8. A “true sale” opinion and “substantive consolidation” opinion of counsel for
Griffin with respect to the transactions contemplated by the Receivables Sale
Agreement.

 

9. A Compliance Certificate for Griffin certifying as to: (i) the truth and
accuracy of all representations and warranties of Griffin in each Transaction
Document and (ii) no Termination Event or Potential Termination Event as of the
date hereof.

 

10. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Receivables Sale Agreement.

 

11. Executed copies of the Subordinated Note (as defined in the Receivables Sale
Agreement) by Seller in favor of Griffin.

PART III: Documents to Be Delivered in Connection with the Agreement

 

1. Executed copies of this Agreement, duly executed by the parties hereto.

 

2. Copy of the Resolutions of the Board of Directors of each Seller Party
certified by its Secretary authorizing such Person’s execution, delivery and
performance of this Agreement and the other documents to be delivered by it
hereunder.

 

3. Articles of Organization or Certificate of Incorporation of each Seller Party
certified by the Secretary of State of its jurisdiction of organization or
incorporation on or within thirty (30) days prior to the date hereof.

 

Sch. B-5



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

4. Good Standing Certificate for each Seller Party issued by the Secretary of
State of its state of organization or incorporation and of each jurisdiction
where its chief executive office or principal place of business is located, each
of which is listed below:

 

  (a) Seller: Nevada

 

  (b) Servicer: Nevada

 

5. A certificate of the Secretary of each Seller Party certifying (i) the names
and signatures of the officers authorized on its behalf to execute this
Agreement and any other documents to be delivered by it hereunder and (ii) a
copy of such Person’s By-Laws or Operating Agreement.

 

6. Time stamped receipt copies of proper financing statements and/or financing
statement amendments naming Seller as debtor and Agent as secured party, duly
filed under the UCC on or before the date hereof in all jurisdictions as may be
necessary or, in the opinion of the Agent, desirable, under the UCC of all
appropriate jurisdictions or any comparable law in order to perfect the
ownership interests contemplated by this Agreement.

 

7. Reaffirmation of Performance Guaranty.

 

8. A favorable opinion of legal counsel for the Seller Parties and Performance
Guarantor reasonably acceptable to the Agent which addresses the following
matters and such other matters as the Agent may reasonably request:

 

  •   Each Seller Party and Performance Guarantor is a corporation or limited
liability company, duly organized or incorporated, validly existing, and in good
standing under the laws of its state of incorporation or organization.

 

  •   Each Seller Party and Performance Guarantor has all requisite authority to
conduct its business in each jurisdiction where failure to be so qualified would
have a material adverse effect on such Person’s business.

 

  •   Each Seller Party and Performance Guarantor has all requisite power and
authority to execute, deliver and perform all of its obligations under this
Agreement and each other Transaction Document to which it is a party.

 

  •   The execution and delivery by each Seller Party and Performance Guarantor
of this Agreement and each other Transaction Document to which it is a party and
its performance of its obligations thereunder have been duly authorized by all
necessary corporate action and proceedings on the part of such Person and will
not:

 

  (a) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

 

Sch. B-6



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

  (b) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Person; or

 

  (c) result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by this
Agreement).

 

  •   This Agreement and each other Transaction Document to which such Person is
a party has been duly executed and delivered by such Person and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.

 

  •   The provisions of this Agreement are sufficient to constitute
authorization by Seller for the filing of the financing statements required
under this Agreement.

 

  •   For the purposes of the Nevada UCC, Seller is a “registered organization.”

 

  •   The provisions of this Agreement are effective to create a valid security
interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.

 

  •   To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Seller Party, Performance Guarantor or any of their
respective Affiliates, which would materially adversely affect the business or
financial condition of such Person and its Affiliates taken as a whole or which
would materially adversely affect the ability of such Person to perform its
obligations under any Transaction Document to which it is a party.

 

9. A Compliance Certificate for each Seller Party certifying as to: (i) the
truth and accuracy of all of such Seller Party’s representations and warranties
in each Transaction Document and (ii) no Amortization Event or Potential
Amortization Event as of the date hereof.

 

10. Each Amended and Restated Fee Letter.

 

11. The JPMorgan Conduit shall have received a duly executed copy of an
amendment to its liquidity agreement, in form and substance satisfactory to the
JPMorgan Conduit.

 

Sch. B-7



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

12. The Scotia Conduit shall have received a duly executed copy of an amendment
to its liquidity agreement, in form and substance satisfactory to the Scotia
Conduit.

 

13. The ABN Conduit shall have received a duly executed copy of a liquidity
agreement in form and substance satisfactory to the ABN Conduit.

 

14. If necessary, two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that ABN is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes.

 

15. Reliance Letter(s) from counsel(s) to the Cardinal Entities allowing for
ABN’s and the ABN Conduit’s reliance on certain opinions provided to the Agent,
JPMorgan and the JPMorgan Conduit, Scotia and the Scotia Conduit.

 

Sch. B-8



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE C

NOTICE ADDRESSES

 

Seller:   

Cardinal Health Funding, LLC

7690 W. Cheyenne Avenue

   Suite 100    Las Vegas, Nevada 89129    Attention: Sharon Hasselbach    with
a copy to:    Cardinal Health, Inc.    7000 Cardinal Place    Dublin, Ohio 43017
  

Attention: Assistant General Counsel - Finance or,

for purposes of Sections 3.3 and 4.2 only,

Laura Warren (Fax No. 614/757-6391)

Servicer:   

Griffin Capital, LLC

7690 W. Cheyenne Avenue

   Suite 100    Las Vegas, Nevada 89129    Attention: Ali Rizvi    with a copy
to:    Cardinal Health, Inc.    7000 Cardinal Place    Dublin, Ohio 43017   
Attention: Assistant General Counsel - Finance JPMorgan (individually and as
Agent):   

JPMorgan Chase Bank, N.A.

1 Chase Tower

   Chicago, IL 60670    Attn: Transaction Management    Fax: (312) 732-4487
JPMorgan Conduit:    Falcon Asset Securitization Company LLC    c/o JPMorgan
Chase Bank, N.A.    1 Chase Tower    Chicago, IL 60670    Attn: Transaction
Management    Fax: (312) 732-4487

 

Sch. C-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Scotia:    The Bank of Nova Scotia    One Liberty Plaza, 24th Floor    New York,
NY 10006    Attn: Asset-Backed Finance Administration, Vilma Pindling    Fax:
(212) 225-6465 Scotia Conduit:    Liberty Street Funding Corp.    c/o The Bank
of Nova Scotia    One Liberty Plaza, 24th Floor    New York, NY 10006    Attn:
Asset-Backed Finance Administration, Vilma Pindling    Fax: (212) 225-6465 ABN:
  

ABN AMRO Bank N.V.

Asset Securitization

540 West Madison Street, 27th Floor

Chicago, Illinois 60661

Attention: Windmill

Fax: (312) 992-1527

ABN Conduit:    Windmill Funding Corporation    c/o ABN AMRO Bank N.V.    540
West Madison Street, 27th Floor    Chicago, Illinois 60661    Attention:
Windmill    Fax: (312) 992-1527

 

Sch. C-2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE D

CONCENTRATION LIMIT

“Concentration Limit” means, at any time, for any Obligor, three percent (3%) of
the aggregate Outstanding Balance of all Receivables that are Eligible
Receivables, or such other amount (a “Special Concentration Limit”) for such
Obligor designated by the Agent; provided, that the Rating Agencies then rating
the Commercial Paper notes of the Scotia Conduit shall have confirmed that the
ratings of the Commercial Paper notes of the Scotia Conduit will not be
downgraded or withdrawn as a result of any designation by the Agent of any new
Obligor subject to a Special Concentration Limit or any increase by the Agent of
an existing Special Concentration Limit percentage; and provided, further, that
in the case of an Obligor and any Affiliate of such Obligor, the Concentration
Limit shall be calculated as if such Obligor and such Affiliate are one Obligor;
and provided, further, that the Agent or any Managing Agent may, upon not less
than three Business Days’ notice to Seller, cancel any Special Concentration
Limit; and provided, further, the Special Concentration Limit for the Obligor
Walgreen Co. shall be automatically cancelled if, at any time, the senior
unsecured long-term debt rating of Walgreen Co. shall fall below BBB- (or is
withdrawn), as determined by S&P, or shall fall below Baa3 (or is withdrawn), as
determined by Moody’s. The following Special Concentration Limits have been
established by the Agent for the following Obligors:

 

Obligor

  

Special Concentration Limit

(% of the aggregate
Outstanding Balance of
Eligible Receivables)

 

CVS Corporation

   7 %

Express Scripts, Inc.

   4 %

H.E. Butt Grocery Company

   5 %

Walgreen Co.

   18 %

 

Sch. D-1